 



Exhibit 10.5
Execution Version
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
$200,000,000 Revolving Credit Facility
$1,200,000,000 Term Loan
$500,000,000 Term Loan
dated as of
May 1, 2007
among
ENTERPRISE GP HOLDINGS L.P.
The Lenders Party Hereto,
CITICORP NORTH AMERICA, INC.,
as Administrative Agent,
LEHMAN COMMERCIAL PAPER INC.,
as Syndication Agent,
CITIBANK, N.A.,
as Issuing Bank
and
THE BANK OF NOVA SCOTIA, SUNTRUST BANK and
MIZUHO CORPORATE BANK, LTD.
as Co-Documentation Agents
CITIGROUP GLOBAL MARKETS INC.
and
LEHMAN BROTHERS INC.
as Co-Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01 Defined Terms
    1  
Section 1.02 Classification of Loans and Borrowings
    15  
Section 1.03 Terms Generally
    15  
Section 1.04 Accounting Terms; GAAP
    16  
Section 1.05 Annualized Financial Information
    16  
 
       
ARTICLE II THE CREDITS
    16  
 
       
Section 2.01 Commitments
    16  
Section 2.02 Loans and Borrowings
    17  
Section 2.03 Requests for Borrowing
    18  
Section 2.04 Reserved
    18  
Section 2.05 Existing Credit Agreement
    18  
Section 2.06 Letters of Credit
    19  
Section 2.07 Funding of Borrowings
    23  
Section 2.08 Interest Elections
    23  
Section 2.09 Termination and Reduction of Commitments
    25  
Section 2.10 Repayment of Loans; Evidence of Debt
    25  
Section 2.11 Prepayment of Loans
    26  
Section 2.12 Fees
    27  
Section 2.13 Interest
    28  
Section 2.14 Alternate Rate of Interest
    29  
Section 2.15 Illegality; Increased Costs
    30  
Section 2.16 Break Funding Payments
    31  
Section 2.17 Taxes
    31  
Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    33  
Section 2.19 Mitigation Obligations; Replacement of Lenders
    34  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    35  
 
       
Section 3.01 Organization; Powers
    35  
Section 3.02 Authorization; Enforceability
    36  
Section 3.03 Governmental Approvals; No Conflicts
    36  
Section 3.04 Financial Condition; No Material Adverse Change
    36  
Section 3.05 Reserved
    36  
Section 3.06 Litigation and Environmental Matters
    36  
Section 3.07 Compliance with Laws; No Default
    37  
Section 3.08 Investment and Holding Company Status
    37  
Section 3.09 Taxes
    37  
Section 3.10 ERISA
    37  
Section 3.11 Disclosure
    37  
Section 3.12 Subsidiaries
    37  
Section 3.13 Margin Securities
    38  
Section 3.14 Reserved
    38  
Section 3.15 Not a “Reportable Transaction
    38  
Section 3.16 Priority; Security Matters
    38  
Section 3.17 Foreign Assets Control Regulation
    38  
 
       
ARTICLE IV CONDITIONS
    38  
 
       
Section 4.01 Effective Date
    38  
Section 4.02 Each Credit Event
    40  

- i -



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    40  
 
       
Section 5.01 Financial Statements and Other Information
    40  
Section 5.02 Notices of Material Events
    41  
Section 5.03 Existence; Conduct of Business
    41  
Section 5.04 Further Assurances
    41  
Section 5.05 Maintenance of Properties; Insurance
    42  
Section 5.06 Books and Records; Inspection Rights
    42  
Section 5.07 Compliance with Laws
    42  
Section 5.08 Use of Proceeds and Letters of Credit
    42  
Section 5.09 Environmental Matters
    42  
Section 5.10 ERISA Information
    43  
Section 5.11 Taxes
    43  
 
       
ARTICLE VI NEGATIVE COVENANTS
    43  
 
       
Section 6.01 Indebtedness
    44  
Section 6.02 Liens
    44  
Section 6.03 Fundamental Changes
    44  
Section 6.04 Reserved
    45  
Section 6.05 Restricted Payments
    45  
Section 6.06 Restrictive Agreements
    45  
Section 6.07 Financial Condition Covenant
    46  
 
       
ARTICLE VII EVENTS OF DEFAULT
    46  
 
       
ARTICLE VIII THE AGENTS
    49  
 
       
ARTICLE IX MISCELLANEOUS
    51  
 
       
Section 9.01 Notices
    51  
Section 9.02 Waivers; Amendments
    53  
Section 9.03 Expenses; Indemnity; Damage Waiver
    54  
Section 9.04 Successors and Assigns
    55  
Section 9.05 Survival
    57  
Section 9.06 Counterparts; Integration; Effectiveness
    58  
Section 9.07 Severability
    58  
Section 9.08 Right of Setoff
    58  
Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process
    58  
Section 9.10 WAIVER OF JURY TRIAL
    59  
Section 9.11 Headings
    59  
Section 9.12 Confidentiality
    59  
Section 9.13 Interest Rate Limitation
    60  
Section 9.14 Reserved
    60  
Section 9.15 Separateness
    60  
Section 9.16 USA Patriot Act Notice
    61  
 
       
SCHEDULES:
       
 
       
Schedule 2.01 — Commitments
       
Schedule 3.06 — Disclosed Matters
       
Schedule 3.12 — Subsidiaries
       
Schedule 6.02 — Permitted Liens
       
Schedule 6.06 —Restrictive Agreements
       

- ii -



--------------------------------------------------------------------------------



 



     
EXHIBITS:
   
 
   
Exhibit A —
  Form of Assignment and Acceptance
Exhibit B —
  Form of Borrowing Request
Exhibit C —
  Form of Interest Election Request
Exhibit D —
  Reserved
Exhibit E —
  Form of Compliance Certificate
Exhibit F-1 —
  Form of Revolving Credit Note
Exhibit F-2
  Form of Term Note (Debt Bridge)
Exhibit F-3
  Form of Term Note (Equity Bridge)
Exhibit G —
  List of Security Instruments

- iii -



--------------------------------------------------------------------------------



 



     THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated
as of May 1, 2007, among ENTERPRISE GP HOLDINGS L.P., a Delaware limited
partnership; the LENDERS party hereto; CITICORP NORTH AMERICA, INC., as
Administrative Agent; LEHMAN COMMERCIAL PAPER INC., as Syndication Agent;
CITIBANK, N.A., as Issuing Bank; and THE BANK OF NOVA SCOTIA, SUNTRUST BANK and
MIZUHO CORPORATE BANK, LTD. as Co-Documentation Agents.
     The Borrower, the lenders party thereto, the Administrative Agent and
certain other parties thereto entered into the Existing Credit Agreement
(hereinafter defined). The Borrower now requests that the Administrative Agent,
the Issuing Bank and the Lenders amend and restate the Existing Credit Agreement
and provide the Borrower with a credit facility pursuant to which the Lenders
will commit to make revolving credit loans in a principal amount of up to
$200,000,000 outstanding at any time and term loans in an original principal
amount of up to $1,700,000,000.
     In connection therewith, the Administrative Agent has agreed to serve in
such capacity for the Lenders and the Administrative Agent, the Syndication
Agent, the Co-Documentation Agents, the Issuing Bank and the Lenders are
agreeable to the Borrower’s request, subject to the terms of this Agreement.
     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
set forth herein, the Borrower, the Administrative Agent, the Syndication Agent,
the Co-Documentation Agents, the Issuing Bank and the Lenders agree to amend and
restate the Existing Credit Agreement in its entirety as follows:
ARTICLE I
Definitions
     Section 1.01 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the Alternate Base Rate.
     “Administrative Agent” means Citicorp North America, Inc., in its capacity
as administrative agent for the Lenders hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agreement” means this Second Amended and Restated Credit Agreement dated
as of May 1, 2007, among Enterprise GP Holdings L.P., a Delaware limited
partnership; the Lenders party hereto; Citicorp North America, Inc., as
Administrative Agent; Lehman Commercial Paper

 



--------------------------------------------------------------------------------



 



Inc. as Syndication Agent; Citibank, N.A., as Issuing Bank; and The Bank of Nova
Scotia, SunTrust Bank and Mizuho Corporate Bank, Ltd., as Co-Documentation
Agents.
     “Alternate Base Rate” means for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 0.50%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective as of the opening of business on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, as applicable.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total amount of outstanding Loans (or if no Loans are outstanding,
Commitments) represented by the amount of such Lender’s outstanding Loans (or if
no Loans are outstanding, Commitments), as modified from time to time to reflect
any assignments permitted by Section 9.04.
     “Applicable Rate” means, for any day, with respect to the Loans, or with
respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurodollar Spread,”
“ABR Spread,” or “Commitment Fee,” as the case may be:

                          Pricing Grid     ABR   Eurodollar     Class   Spread  
Spread   Commitment Fee
Revolving Credit Loans (first 105 days after Effective Date)
    0.25 %     1.75 %     0.375 %
 
                       
Revolving Credit Loans
(106th day after
Effective Date through Maturity
Date)
    0.25 %     2.00 %     0.375 %
 
                       
Term Loans (Debt Bridge) (first 105 days after Effective Date) and Term Loans
(Equity Bridge) (all dates)
    0.25 %     1.75 %     N/A  
 
                       
Term Loans (Debt Bridge)
(106th day after
Effective Date through Maturity
Date)
    0.25 %     2.00 %     N/A  

     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Credit Commitments.

- 2 -



--------------------------------------------------------------------------------



 



     “Available Cash” has the meaning set forth in the Partnership Agreement in
effect on the date of this Agreement.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Enterprise GP Holdings L.P., a Delaware limited
partnership.
     “Borrower’s IPO” means the initial public offering in January, 2006, of
units representing limited partner interests in the Borrower.
     “Borrowing” means Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and being in the form attached hereto as Exhibit B.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston are authorized or required by
law to remain closed; provided that, when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “CERCLA” means the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980, as amended.
     “Change in Control” means Duncan shall cease to own or Control, directly or
indirectly, at least a majority (on a fully converted, fully diluted basis) of
the economic interest in the partnership interests of the Borrower.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Term Loans (Debt

- 3 -



--------------------------------------------------------------------------------



 



Bridge) or Term Loans (Equity Bridge) and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
Term Commitment (Debt Bridge) or Term Commitment (Equity Bridge).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Co-Documentation Agents” means The Bank of Nova Scotia, SunTrust Bank and
Mizuho Corporate Bank, Ltd., each in its capacity as co-documentation agent for
the Lenders hereunder.
     “Collateral” means all of the assets described in the Security Instruments.
     “Commitment” means, with respect to each Lender, such Lender’s Revolving
Credit Commitment, Term Commitment (Debt Bridge) or Term Commitment (Equity
Bridge), as applicable.
     “Consolidated EBITDA” means for any period, without duplication, the sum
(without duplication) of (i) the amount of the distributions payable with
respect to such period by Enterprise, TEPPCO or ETE to the Borrower or any
wholly-owned Subsidiary of the Borrower which owns any Enterprise Common Units,
TEPPCO Common Units or ETE Common Units, with respect to such Enterprise Common
Units, TEPPCO Common Units or ETE Common Units and which are actually made on or
prior to the date the financial statements with respect to such period referred
to in Section 5.01 are required to be delivered by the Borrower, plus (ii) the
amount of the distributions payable with respect to such period by Enterprise
GP, TEPPCO GP, ETE GP or any Subsidiary of the Borrower to the Borrower or any
wholly-owned Subsidiary of the Borrower which are actually made on or prior to
the date the financial statements with respect to such period referred to in
Section 5.01 are required to be delivered by the Borrower, plus (iii) operating
income of the Borrower and its consolidated Subsidiaries for such period, plus
(iv) depreciation and amortization for such period, plus (v) cash distributions
or dividends received by the Borrower during such period from entities not
consolidated with the Borrower, plus (vi) other cash income received by the
Borrower and its consolidated Subsidiaries during such period, minus (vii)
operating lease expense for such period to the extent not already deducted in
the calculation of operating income, determined in each case, on a consolidated
basis in accordance with GAAP. Consolidated EBITDA will not include any
extraordinary, unusual or non-recurring gains or losses from asset sales.
     “Consolidated Indebtedness” means the Indebtedness of the Borrower and its
consolidated Subsidiaries determined on a consolidated basis as of any date.
     “Consolidated Net Worth” means as to any Person, at any date of
determination, the sum of preferred stock (if any), par value of common stock,
capital in excess of par value of common stock, partners’ capital or equity, and
retained earnings, less treasury stock (if any), of such Person, all as
determined on a consolidated basis.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

- 4 -



--------------------------------------------------------------------------------



 



     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Duncan” means, collectively, individually or in any combination, Dan L.
Duncan, his wife, descendants, heirs and/or legatees and/or distributees of Dan
L. Duncan’s estate, and/or trusts established for the benefit of his wife,
descendants, such legatees and/or distributees and/or their respective
descendants, heirs, legatees and distributees.
     “EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval
computer system for the receipt, acceptance, review and dissemination of
documents submitted to the SEC in electronic format.
     “Effective Date” means the date on or before May 31, 2007 specified in the
notice referred to in the penultimate sentence of Section 4.01.
     “Enterprise” means Enterprise Products Partners L.P., a Delaware limited
partnership.
     “Enterprise Common Units” mean the common units representing limited
partner interests in Enterprise.
     “Enterprise GP” means Enterprise Products GP, LLC, a Delaware limited
liability company and a wholly owned subsidiary of Borrower and the sole general
partner of Enterprise.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “EOLP” means Enterprise Products Operating L.P., a Delaware limited
partnership.
     “EPE Holdings” means EPE Holdings, LLC, a Delaware limited liability
company.

- 5 -



--------------------------------------------------------------------------------



 



     “Equity Bridge Lenders” means Citicorp North America, Inc. and Lehman
Commercial Paper Inc.
     “Equity Interest” means shares of the capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any warrants, options or other
rights to acquire such interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “ETE” means Energy Transfer Equity, L.P., a Delaware limited partnership.
     “ETE Common Units” means the common units representing limited partner
interests in ETE.
     “ETE GP” means LE GP, LLC, a Delaware limited liability company and the
sole general partner of ETE.
     “ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board, as in effect from time to time.
     “Eurodollar” when used in reference to any Loan or Borrowing, refers to a
Loan, or Loans, in the case of a Borrowing, which bear interest at a rate
determined by reference to the LIBO Rate.

- 6 -



--------------------------------------------------------------------------------



 



     “Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period
for each Eurodollar Borrowing means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term equal to such Interest Period.
     “Event of Default” has the meaning assigned to such term in Article VII.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income or revenue by the United States
of America, by any state thereof or the District of Columbia or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America, any state thereof or the District of Columbia or
any similar tax imposed by any other jurisdiction in which the recipient is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e).
     “Existing Credit Agreement” means that certain $200,000,000 Amended and
Restated Credit Agreement dated as of January 11, 2006, among Borrower, Citicorp
North America, Inc., as Administrative Agent, and the lenders and other agents
party thereto.
     “Federal Funds Effective Rate” means, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising

- 7 -



--------------------------------------------------------------------------------



 



executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature, in each case regulated
pursuant to any Environmental Law.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for the repayment of money borrowed which are or
should be shown on a balance sheet as debt in accordance with GAAP,
(b) obligations of such Person as lessee under leases which, in accordance with
GAAP, are capital leases, (c) guaranties of such Person of payment or collection
of any obligations described in clauses (a) and (b) of other Persons; provided,
that clauses (a) and (b) include, in the case of obligations of the Borrower or
any Subsidiary, only such obligations as are or should be shown as debt or
capital lease liabilities on a consolidated balance sheet of the Borrower in
accordance with GAAP, and (d) all obligations of such Person under any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing if the obligation under such synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing, as the case may be, is considered indebtedness for borrowed money for
tax purposes but is classified as an operating lease in accordance with GAAP;
provided, further, that the liability of any Person as a general partner of a
partnership for Indebtedness of such partnership, if such partnership is not a
subsidiary of such Person, shall not constitute Indebtedness.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, and being in the form of
attached Exhibit C.
     “Interest Payment Date” means (a) with respect to any ABR Loan, each
Quarterly Date, and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
(3) months’ duration, the day that occurs three months after the first day of
such Interest Period.
     “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially

- 8 -



--------------------------------------------------------------------------------



 



shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
     “Issuing Bank” means Citibank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank if the Borrower (in its sole
discretion) approves such arrangement in writing, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.
     “Letter of Credit” means any letter of credit issued hereunder pursuant to
Section 2.06.
     “Leverage Ratio” means the ratio of Consolidated Indebtedness as of the
last day of a fiscal quarter divided by Consolidated EBITDA for the four fiscal
quarter period then ended. The Leverage Ratio will be re-calculated as of the
end of each quarter and shall be effective upon the delivery date of the
compliance certificate as provided for in Section 5.01.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, (a) the rate per annum appearing at Reuters Reference LIBOR01
page (or on any successor thereto or substitute therefor provided by Reuters,
providing rate quotations comparable to those currently provided on such page,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period; (b) if for any
reason the rate specified in clause (a) of this definition does not so appear at
Reuters Reference LIBOR01 page (or any successor thereto or substitute therefor
provided by Reuters), the rate per annum appearing on Bloomberg Financial
Markets Service (or any successor thereto) as the London interbank offered rate
for deposits in dollars at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period for a maturity comparable
to such Interest Period; and (c) if the rate specified in clause (a) of this
definition does not so appear at Reuters Reference LIBOR01 page (or any
successor thereto or substitute therefor provided by Reuters) and if no rate
specified in clause (b) of this definition so appears on Bloomberg Financial
Markets Service (or any successor thereto), the average of the interest rates
per annum at which dollar deposits of $5,000,000 and

- 9 -



--------------------------------------------------------------------------------



 



for a maturity comparable to such Interest Period are offered by the respective
principal London offices of the Reference Banks in immediately available funds
in the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities. For avoidance of doubt,
operating leases are not “Liens.” For avoidance of doubt, (i) transfer
restrictions that do not prevent the valid creation of security interests in the
Collateral pursuant to the Security Instruments and do not prevent foreclosure
on such security interests, and (ii) operating leases, shall not constitute
Liens.
     “Loan Documents” means this Agreement, all promissory notes executed and
delivered pursuant to Section 2.10(e), all Letters of Credit and any letter of
credit agreements executed in connection therewith, the Security Instruments and
the Borrowing Requests, together with any other document, instrument or
agreement (other than participation, agency or similar agreements among the
Lenders or between any Lender and any other bank or creditor with respect to any
Indebtedness or obligations of the Borrower or its Subsidiaries hereunder) now
or hereafter entered into in connection with the Loans or any other Indebtedness
under this Agreement, as such documents, instruments or agreements may be
amended, supplemented, restated, or otherwise modified from time to time.
     “Loans” means the Term Loans (Debt Bridge), Term Loans (Equity Bridge) and
Revolving Credit Loans made pursuant to this Agreement.
     “Material Adverse Change” means a material adverse change, from that in
effect on the date of formation of the Borrower, in the financial condition or
results of operations of the Borrower and its consolidated Subsidiaries, taken
as a whole, as indicated in the most recent quarterly or annual financial
statements.
     “Material Adverse Effect” means a material adverse effect on financial
condition or results of operations of the Borrower and its Subsidiaries, taken
as a whole.
     “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), in an aggregate principal amount exceeding $25,000,000.
     “Material Subsidiary” means each Subsidiary that, as of the last day of the
fiscal year of the Borrower most recently ended prior to the relevant
determination of Material Subsidiaries, has a net worth determined in accordance
with GAAP that is greater than 10% of the Consolidated Net Worth of the Borrower
as of such day.
     “Maturity Date” means the date that is 364 days after the Effective Date.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

- 10 -



--------------------------------------------------------------------------------



 



     “Obligations” means all obligations (monetary or otherwise) of the Borrower
and each of its Subsidiaries arising under or in connection with this Agreement
and each other Loan Document and the obligations of Borrower or any Subsidiary
under any Swap Agreements owing to the Lenders or their Affiliates.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement.
     “Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Borrower, a form of which is attached as Appendix A
to the Borrower’s Prospectus dated August 15, 2005.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Liens” means:
     (a) liens existing on the Effective Date which are approved by the
Administrative Agent and listed on Schedule 6.02 on property other than the
Collateral;
     (b) any statutory or governmental lien or lien arising by operation of law,
or any mechanics’, repairmen’s, materialmen’s, suppliers’, carriers’,
landlords’, warehousemen’s or similar lien incurred in the ordinary course of
business which is not yet due or which is being contested in good faith by
appropriate proceedings and any undetermined lien which is incidental to
construction, development, improvement or repair; or any right reserved to, or
vested in, any municipality or public authority by the terms of any right,
power, franchise, grant, license, permit or by any provision of law, to purchase
or recapture or to designate a purchaser of, any property;
     (c) liens for taxes and assessments which are (i) for the then current
year, (ii) not at the time delinquent, or (iii) delinquent but the validity or
amount of which is being contested at the time by the Borrower or any Subsidiary
in good faith by appropriate proceedings;
     (d) liens of, or to secure performance of, leases, other than capital
leases, or any lien securing industrial development, pollution control or
similar revenue bonds;
     (e) any lien upon property or assets acquired or sold by the Borrower or
any Subsidiary resulting from the exercise of any rights arising out of defaults
on receivables;
     (f) any lien in favor of the Borrower or any Subsidiary;
     (g) any lien in favor of the United States of America or any state thereof,
or any department, agency or instrumentality or political subdivision of the
United States of America or any state thereof, to secure partial, progress,
advance, or other payments pursuant to any contract or statute, or any debt
incurred by the Borrower or any Subsidiary for the purpose of financing all or
any part of the purchase price of, or the cost of constructing, developing,
repairing or improving, the property or assets subject to such lien;

- 11 -



--------------------------------------------------------------------------------



 



     (h) any lien incurred in the ordinary course of business in connection with
workmen’s compensation, unemployment insurance, temporary disability, social
security, retiree health or similar laws or regulations or to secure obligations
imposed by statute or governmental regulations;
     (i) liens in favor of any Person to secure obligations under provisions of
any letters of credit, bank guarantees, bonds or surety obligations required or
requested by any governmental authority in connection with any contract or
statute; or any lien upon or deposits of any assets to secure performance of
bids, trade contracts, leases or statutory obligations;
     (j) any lien upon any property or assets created at the time of acquisition
of such property or assets by the Borrower or any Subsidiary or within one year
after such time to secure all or a portion of the purchase price for such
property or assets or debt incurred to finance such purchase price, whether such
debt was incurred prior to, at the time of or within one year after the date of
such acquisition; or any lien upon any property or assets to secure all or part
of the cost of construction, development, repair or improvements thereon or to
secure debt incurred prior to, at the time of, or within one year after
completion of such construction, development, repair or improvements or the
commencement of full operations thereof (whichever is later), to provide funds
for any such purpose;
     (k) any lien upon any property or assets existing thereon at the time of
the acquisition thereof by the Borrower or any Subsidiary and any lien upon any
property or assets of a Person existing thereon at the time such Person becomes
a Subsidiary by acquisition, merger or otherwise; provided that, in each case,
such lien (i) does not encumber the Collateral, and (ii) with respect to other
property or assets, only encumbers the property or assets so acquired or owned
by such Person at the time such Person becomes a Subsidiary;
     (l) liens imposed by law or order as a result of any proceeding before any
court or regulatory body that is being contested in good faith, and liens which
secure a judgment or other court-ordered award or settlement as to which the
Borrower or the applicable Subsidiary has not exhausted its appellate rights;
     (m) any extension, renewal, refinancing, refunding or replacement (or
successive extensions, renewals, refinancing, refunding or replacements) of
liens, in whole or in part, referred to in clauses (a) through (l) above;
provided, however, that any such extension, renewal, refinancing, refunding or
replacement lien shall be limited to the property or assets covered by the lien
extended, renewed, refinanced, refunded or replaced and that the obligations
secured by any such extension, renewal, refinancing, refunding or replacement
lien shall be in an amount not greater than the amount of the obligations
secured by the lien extended, renewed, refinanced, refunded or replaced and any
expenses of the Borrower and its Subsidiaries (including any premium) incurred
in connection with such extension, renewal, refinancing, refunding or
replacement; and
     (n) any lien resulting from the deposit of moneys or evidence of
indebtedness in trust for the purpose of defeasing debt of the Borrower or any
Subsidiary.

- 12 -



--------------------------------------------------------------------------------



 



     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Citibank, N.A. as its base rate in effect at its principal
office in New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.
     “Principal Property” means, whether owned or leased on the date hereof or
thereafter acquired, any processing or manufacturing plant or terminal owned or
leased by the Borrower or any Subsidiary that is located in the United States or
any territory or political subdivision thereof, excluding, however:
     (i) any such assets consisting of inventories, furniture, office fixtures
and equipment (including data processing equipment), vehicles and equipment used
on, or useful with, vehicles; and
     (ii) any such asset, plant or terminal which, in the opinion of the board
of directors of the Borrower, is not material in relation to the activities of
the Borrower and its Subsidiaries taken as a whole.
     “Quarterly Date” means the last day of each March, June, September and
December, in each year, the first of which shall be June 30, 2007; provided,
however, that if any such day is not a Business Day, such Quarterly Date shall
be the next succeeding Business Day.
     “Reference Banks” means Citibank, N.A. and The Bank of Nova Scotia.
     “Register” has the meaning set forth in Section 9.04.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having Loans, LC Exposure
and unused Commitments representing more than 50% of the sum of the total Loans,
LC Exposure and unused Commitments at such time.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any class of Equity
Interests of the Borrower and any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests of the Borrower or any Subsidiary or any

- 13 -



--------------------------------------------------------------------------------



 



option, warrant or other right to acquire any Equity Interests of the Borrower
or any Subsidiary (other than any such option, warrant or other right granted to
an officer, director or employee of the Borrower, any Subsidiary, EPE Holdings,
Enterprise GP, TEPPCO or TEPPCO GP).
     “Revolving Credit Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09, and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Revolving Credit Commitment is set forth on
Schedule 2.01 under “Revolving Credit Commitment,” or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Revolving Credit
Commitment, as applicable.
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Credit
Loans and its LC Exposure at such time.
     “Revolving Credit Loans” means Loans made pursuant to Section 2.01(a).
     “SEC” means the U.S. Securities and Exchange Commission.
     “Security Instruments” means the agreements or instruments described or
referred to in Exhibit G, and any and all other agreements or instruments now or
hereafter executed and delivered by the Borrower or any other Person (other than
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Indebtedness pursuant to this Agreement) pursuant
to Section 5.04 to secure the payment or performance of any such Indebtedness.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, association or other entity (other
than a partnership) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the partnership
interests, are, as of such date, owned, controlled or held by the parent and one
or more subsidiaries of the parent.
     “Subsidiary” means any subsidiary of the Borrower other than Enterprise,
Enterprise GP, ETE, ETE GP, ETP, TEPPCO, TEPPCO GP and their respective
subsidiaries.
     “Swap Agreement” means any interest rate or currency swap, rate cap, rate
floor, rate collar, forward rate agreement or other exchange or rate protection
agreement or any option with respect to any of the foregoing.
     “Syndication Agent” means Lehman Commercial Paper Inc., in its capacity as
syndication agent for the Lenders hereunder.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

- 14 -



--------------------------------------------------------------------------------



 



     “Term Commitment (Debt Bridge)” means, as to each Lender, the commitment of
such Lender to make a Term Loan (Debt Bridge) in the amount set forth opposite
such Lender’s name under “Term Commitment (Debt Bridge)” on Schedule 2.01, as
the same may be modified from time to time to reflect any assignment permitted
by Section 9.04.
     “Term Commitment (Equity Bridge)” means, as to each Equity Bridge Lender,
the commitment of such Equity Bridge Lender to make a Term Loan (Equity Bridge)
in the amount set forth opposite such Equity Bridge Lender’s name under “Term
Commitment (Equity Bridge)” on Schedule 2.01, as the same may be modified from
time to time to reflect any assignment permitted by Section 9.04.
     “Term Loans (Debt Bridge)” means the term loans made pursuant to Section
2.01(b).
     “Term Loans (Equity Bridge)” means the term loans made pursuant to Section
2.01(c).
     “TEPPCO” means TEPPCO Partners, L.P., a Delaware limited partnership.
     “TEPPCO Common Units” means the common units representing limited partner
interests in TEPPCO.
     “TEPPCO GP” means Texas Eastern Products Pipeline Company, LLC, a Delaware
limited liability company.
     “Termination Date” means the earlier to occur of (i) the Maturity Date or
(ii) the date that the Revolving Credit Commitments are terminated pursuant to
Section 2.09 or Article VII.
     “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement and the Security Instruments, the borrowing of Loans
and the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, and the execution, delivery and performance by the Borrower pursuant
to each of the Security Instruments.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Credit Loan”) or by Type (e.g., a “Eurodollar Loan” or an “ABR Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Credit Loan”). Borrowings also may
be classified and referred to by Class (e.g., a “Revolving Credit Borrowing”) or
by Type (e.g., a “Eurodollar Borrowing” or an “ABR Borrowing”) or by Class and
Type (e.g., a “Eurodollar Revolving Credit Borrowing”).
     Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any

- 15 -



--------------------------------------------------------------------------------



 



pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with (i) except for purposes of Section 6.07, GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; and (ii) for purposes of Section 6.07, GAAP as in effect on
December 31, 2006.
     Section 1.05 Annualized Financial Information. Until the expiration of four
fiscal quarters following March 31, 2007, compliance with Section 6.07 shall be
computed on an annualized basis.
ARTICLE II
The Credits
     Section 2.01 Commitments.
     (a) Subject to the terms and conditions set forth herein, each Lender
agrees to make Revolving Credit Loans to the Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result in
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment. All amounts outstanding under the Revolving Credit Loans shall, at
the option of the Borrower, be made and maintained as ABR Borrowings or
Eurodollar Borrowings, or a combination thereof, bearing interest in accordance
with Section 2.13(a) or (b), as applicable. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and re-borrow Revolving Credit Loans.

- 16 -



--------------------------------------------------------------------------------



 



     (b) Subject to the terms and conditions set forth herein, each Lender
agrees to make a Term Loan (Debt Bridge) to the Borrower not to exceed its Term
Commitment (Debt Bridge). Such Term Loans (Debt Bridge) shall be made by way of
a single Borrowing funded pursuant to a Borrowing Request made on or before the
Effective Date. Any portion of each Lender’s Term Commitment (Debt Bridge) not
utilized by such Borrowing on such date shall be permanently canceled. All
amounts outstanding under the Term Loan (Debt Bridge) shall, at the option of
the Borrower, be made and maintained as ABR Borrowings or Eurodollar Borrowings,
or a combination thereof, bearing interest in accordance with Section 2.13(a) or
(b), as applicable. Any amount repaid under the Term Loan (Debt Bridge) may not
be reborrowed.
     (c) Subject to the terms and conditions set forth herein, each Equity
Bridge Lender agrees to make a Term Loan (Equity Bridge) to the Borrower not to
exceed its Term Commitment (Equity Bridge). Such Term Loans (Equity Bridge)
shall be made by way of a single Borrowing funded pursuant to a Borrowing
Request made on or before the Effective Date. Any portion of each Equity Bridge
Lender’s Term Commitment (Equity Bridge) not utilized by such Borrowing on such
date shall be permanently canceled. All amounts outstanding under the Term Loan
(Equity Bridge) shall, at the option of the Borrower, be made and maintained as
ABR Borrowings or Eurodollar Borrowings, or a combination thereof, bearing
interest in accordance with Section 2.13(a) or (b), as applicable. Any amount
repaid under the Term Loan (Equity Bridge) may not be reborrowed.
     Section 2.02 Loans and Borrowings.
     (a) Each Loan of any Class shall be made as part of a Borrowing consisting
of Loans of such Class made by the Lenders ratably in accordance with their
respective Commitments of such Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
     (b) Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Revolving Credit Commitments, or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten Eurodollar Borrowings outstanding.

- 17 -



--------------------------------------------------------------------------------



 



     (d) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request or elect to continue any Eurodollar Borrowing,
or elect to convert any ABR Borrowing to a Eurodollar Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.
     Section 2.03 Requests for Borrowing. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such Borrowing Request shall specify the following information in compliance
with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) the Class of such Borrowing and whether such Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
     Section 2.04 Reserved.
     Section 2.05 Existing Credit Agreement. In connection with the amendment
and restatement of the Existing Credit Agreement pursuant hereto, Borrower,
Administrative Agent and Lenders shall as of the Effective Date make adjustments
to the outstanding principal amount of the “Loans” under the Existing Credit
Agreement (as such term is defined therein) (but not any interest accrued
thereon prior to the Effective Date or any accrued commitment fees under the
Existing Credit Agreement prior to the Effective Date), including the borrowing
of additional Revolving Credit Loans hereunder and the repayment of “Loans”
under the Existing Credit Agreement (as such term is defined therein) plus all
applicable accrued interest, fees and expenses as shall be necessary to provide
for Revolving Credit Loans by each Lender in proportion to, and in any event not
in excess of, the amount of its Revolving Credit Commitment as of the Effective
Date, but in no event shall such adjustment of any Eurodollar Loans entitle

- 18 -



--------------------------------------------------------------------------------



 



any Lender to any reimbursement under Section 2.16 hereof; provided that the
foregoing is not intended to relieve Borrower for paying any such costs to
lenders under the Existing Credit Agreement to the extent such lenders are not
Lenders under this Agreement, and each Lender shall be deemed to have made an
assignment of its outstanding Loans and commitments under the Existing Credit
Agreement, and assumed outstanding Loans and commitments under the Existing
Credit Agreement, and assumed outstanding Loans and commitments of other Lenders
under the Existing Credit Agreement as may be necessary to effect the foregoing.
In addition, (i) each Letter of Credit outstanding under the Existing Credit
Agreement shall be deemed to have been issued under this Agreement without
further consideration or any fees under the Existing Credit Agreement;
(ii) Borrower acknowledges and affirms the security interests and Liens granted
by it under each of the Security Instruments; (iii) the Existing Credit
Agreement and the Commitments thereunder shall terminate and be superseded by
this Agreement, and (iv) the Obligations of the Borrower hereunder are in
renewal and extension of the obligations and indebtedness of the Borrower under
the Existing Credit Agreement.
     Section 2.06 Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit under the Revolving
Credit Commitments for its own account or for the account of any Subsidiary, in
a form reasonably acceptable to the Administrative Agent and the Issuing Bank,
at any time and from time to time during the Availability Period. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent three Business Days (or such shorter period as may be
acceptable to the Issuing Bank in advance of the requested date of issuance,
amendment, renewal or extension), a notice requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit, as applicable. If requested by the Issuing Bank, the Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended if and only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $25,000,000
and (ii) the total Revolving Credit Exposures shall not exceed the total
Revolving Credit Commitments.

- 19 -



--------------------------------------------------------------------------------



 



     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC

- 20 -



--------------------------------------------------------------------------------



 



Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

- 21 -



--------------------------------------------------------------------------------



 



     (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
     (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing and if the maturity of the Loans has been accelerated pursuant to
Article VII, on the Business Day that the Borrower receives notice from the
Administrative Agent upon written request of the Required Lenders demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of

- 22 -



--------------------------------------------------------------------------------



 



Lenders with LC Exposure representing greater than 51% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.
     Section 2.07 Funding of Borrowings.
     (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account designated by
the Borrower in the applicable Borrowing Request; provided that ABR Loans made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.
     (b) Unless the Administrative Agent shall have received notice from a
Lender on or prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to such Borrowing. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.
     Section 2.08 Interest Elections.
     (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request or, if no
Interest Period is so specified, of one month’s duration. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

- 23 -



--------------------------------------------------------------------------------



 



     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by (i) 11:00 a.m., New
York City time, three Business Days before the date of the proposed election, or
(ii) in the case of a conversion to an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the date of the proposed conversion. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request signed by the Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

-24-



--------------------------------------------------------------------------------



 



     Section 2.09 Termination and Reduction of Commitments.
     (a) Unless previously terminated, the Revolving Credit Commitments shall
terminate on the Maturity Date.
     (b) The Borrower may at any time terminate, or from time to time reduce,
the Revolving Credit Commitments; provided that (i) each reduction of the
Revolving Credit Commitments shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Credit Commitments if, after giving effect to
any concurrent prepayment of the Revolving Credit Loans in accordance with
Section 2.11, the total Revolving Credit Exposures would exceed the total
Revolving Credit Commitments.
     (c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Credit Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Credit Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Each reduction of the Revolving Credit Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Credit Commitments.
     (d) The Term Commitments (Debt Bridge) shall permanently terminate upon the
funding of the initial Term Borrowing (Debt Bridge) or if the Borrowing Request
for such initial Term Borrowing (Debt Bridge) has not been made by the close of
business on May 31, 2007, upon such close of business. The Term Commitments
(Equity Bridge) shall permanently terminate upon the funding of the initial Term
Borrowing (Equity Bridge) or if the Borrowing Request for such initial Term
Borrowing (Equity Bridge) has not been made by the close of business on May 31,
2007, upon such close of business.
     (e) Any termination of the Commitments pursuant to this Section 2.09 or
ARTICLE VII shall be permanent.
     Section 2.10 Repayment of Loans; Evidence of Debt.
     (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent, for the ratable account of the holders of each of the
Loans, the then unpaid principal amount of the Loans (and all accrued and unpaid
interest thereon and any other amounts outstanding hereunder) on the Maturity
Date.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

-25-



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
     (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender promissory notes in the amount of such Lender’s Revolving Credit
Commitment, Term Commitment (Debt Bridge) or Term Commitment (Equity Bridge), as
applicable, payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in substantially the form
of Exhibit F-1, Exhibit F-2 or Exhibit F-3, as appropriate. Thereafter, the
Loans evidenced by such promissory notes and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
     Section 2.11 Prepayment of Loans.
     (a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice and other
limitations set forth in this Section.
     (b) Each prepayment pursuant to Section 2.11(a) shall be applied to reduce
pro rata all Loans comprising the designated Borrowing being prepaid. The
Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Credit Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing pursuant to Section 2.11(a) shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000 in the case of an
ABR Borrowing and not less than $3,000,000 in the case of a Eurodollar
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13.

-26-



--------------------------------------------------------------------------------



 



     (c) If at any time the total Revolving Credit Exposures would exceed the
total Revolving Credit Commitments, except as a result of termination of
Revolving Credit Commitments pursuant to Article VII, the Borrower shall prepay
the Revolving Credit Loans in an amount equal to such excess.
     (d) Upon the receipt by the Borrower or any Subsidiary of the net cash
proceeds from (i) any issuance of Indebtedness and/or equity by the Borrower
and/or any such Subsidiary (other than Indebtedness permitted pursuant to
Section 6.01 (a), (b), (c) or (d)) or (ii) any asset sale by the Borrower (other
than sales of assets having an aggregate fair market value (for all asset sales
by the Borrower during the term of this Agreement) not exceeding $25,000,000),
the Borrower shall prepay the outstanding amount of the Loans in the full amount
of such net cash proceeds (or in the case of any such issuance by a Subsidiary
that is not wholly-owned by the Borrower, a percentage of such net cash proceeds
equal to the Borrower’s direct and indirect percentage ownership in such
Subsidiary). Each prepayment required to be made pursuant to this
Section 2.11(d) shall be applied, (x) if such prepayment is required as a result
of the issuance of Indebtedness, first, to reduce pro rata all Term Loans (Debt
Bridge), second, to reduce pro rata all Term Loans (Equity Bridge) and third, to
reduce pro rata all Revolving Credit Loans; (y) if such prepayment is required
as a result of the issuance of equity, first, to reduce pro rata all Term Loans
(Equity Bridge), second, to reduce pro rata all Term Loans (Debt Bridge) and
third, to reduce pro rata all Revolving Credit Loans; and (z) if such prepayment
is required as a result of an asset sale, first to reduce pro rata all Term
Loans (Debt Bridge) and all Term Loans (Equity Bridge), and second, to reduce
pro rata all Revolving Credit Loans.
     (e) All prepayments shall be payable without premium or penalty, except for
compensation required by Section 2.16 and/or any other provision of this
Agreement.
     Section 2.12 Fees.
     (a) The Borrower shall pay to the Administrative Agent for the account of
the Lenders a commitment fee on the daily average unused amount of the total
Revolving Credit Commitments for the period from and including the Effective
Date up to, but excluding, the Termination Date at the Applicable Rate for
commitment fees. Accrued commitment fees shall be payable quarterly in arrears
on each Quarterly Date and on the earlier of the date the total Revolving Credit
Commitments are terminated or the Termination Date. All commitment fees shall be
computed on the basis of a year of 365 days (or 366 days in leap year) and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
     (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate as interest on
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 1/8% per annum,
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance,

-27-



--------------------------------------------------------------------------------



 



amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable quarterly on the third Business Day following the last day of March,
June, September and December of each year, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Credit Commitments terminate and any such fees
accruing after the date on which the Revolving Credit Commitments terminate
shall be payable on demand. Any other fees payable to the Issuing Bank pursuant
to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
365 days (or 366 days in leap year) and shall be payable for the actual number
of days elapsed (including the first day but excluding the last day).
     (c) The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
     (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
     Section 2.13 Interest.
     (a) The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate for ABR Loans.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for Eurodollar Loans.
     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Credit Loans,
upon termination of the Revolving Credit Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

-28-



--------------------------------------------------------------------------------



 



     (e) All interest determined by reference to the LIBO Rate or clause (b) of
the definition of Alternate Base Rate shall be computed on the basis of a year
of 360 days, and all other interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
     (f) The Borrower shall pay to each Lender, so long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Borrowing of such
Lender during such periods as such Borrowing is a Eurodollar Borrowing, from the
date of such Borrowing until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the LIBO Rate for the Interest Period in effect for such
Eurodollar Borrowing from (ii) the rate obtained by dividing such LIBO Rate by a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of such
Lender for such Interest Period. Such additional interest shall be determined by
such Lender. The Borrower shall from time to time, within 15 days after demand
(which demand shall be accompanied by a certificate comporting with the
requirements set forth in Section 2.15(d)) by such Lender (with a copy of such
demand and certificate to the Administrative Agent) pay to the Lender giving
such notice such additional interest; provided, however, that the Borrower shall
not be required to pay to such Lender any portion of such additional interest
that accrued more than 90 days prior to any such demand, unless such additional
interest was not determinable on the date that is 90 days prior to such demand.
     Section 2.14 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate, as applicable, for such Interest Period;
or
     (b) the Administrative Agent is advised by the Required Lenders that the
LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowing, then the other
Type of Borrowing shall be permitted.

-29-



--------------------------------------------------------------------------------



 




     Section 2.15 Illegality; Increased Costs.
     (a) If any Change in Law shall make it unlawful or impossible for any
Lender to make, maintain or fund its Eurodollar Loans, such Lender shall so
notify the Administrative Agent. Upon receipt of such notice, the Administrative
Agent shall immediately give notice thereof to the other Lenders and to the
Borrower, whereupon until such Lender notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to make Eurodollar Loans shall be
suspended. If such Lender shall determine that it may not lawfully continue to
maintain and fund any of its outstanding Eurodollar Loans to maturity and shall
so specify in such notice, the Borrower shall immediately prepay (which
prepayment shall not be subject to Section 2.11) in full the then outstanding
principal amount of such Eurodollar Loans, together with the accrued interest
thereon.
     (b) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
Section 2.13(f)) or the Issuing Bank; or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
     (c) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

-30-



--------------------------------------------------------------------------------



 



     (d) A certificate of a Lender or the Issuing Bank setting forth, in
reasonable detail showing the computation thereof, the amount or amounts
necessary to compensate such Lender or the Issuing Bank or its holding company,
as the case may be, as specified in paragraph (b) or (c) of this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. Such
certificate shall further certify that such Lender or the Issuing Bank is making
similar demands of its other similarly situated borrowers. The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof, if such
certificate complies herewith.
     (e) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 90 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall be extended to include the period of
retroactive effect thereof (to the extent that such period of retroactive effect
is not already included in such 90-day period).
     Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default, but
excluding any mandatory prepayment made as and when required by
Section 2.11(d)), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense (excluding loss of anticipated profits)
attributable to such event. A certificate of any Lender setting forth, in
reasonable detail showing the computation thereof, any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof, if such certificate complies herewith.
     Section 2.17 Taxes.
     (a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions, and

-31-



--------------------------------------------------------------------------------



 



(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that the Borrower shall not be
required to indemnify or reimburse a Lender pursuant to this Section for any
Indemnified Taxes or Other Taxes imposed or asserted more than 90 days prior to
the date that such Lender notifies the Borrower of the Indemnified Taxes or
Other Taxes imposed or asserted and of such Lender’s intention to claim
compensation therefor; provided further that, if the Indemnified Taxes or Other
Taxes imposed or asserted giving rise to such claims are retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof (to the extent that such period of retroactive effect
is not already included in such 90-day period). A certificate setting forth, in
reasonable detail showing the computation thereof, the amount of such payment or
liability delivered to the Borrower by a Lender, the Administrative Agent or the
Issuing Bank on its own behalf or on behalf of a Lender or the Issuing Bank,
shall be conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at such reduced rate.
     (f) Should any Lender, the Issuing Bank or the Administrative Agent during
the term of this Agreement receive any refund, credit or deduction from any
taxing authority to which such Lender, the Issuing Bank or the Administrative
Agent would not be entitled but for the payment by the Borrower of Taxes (it
being understood that the decision as to whether or not to claim, and if
claimed, as to the amount of any such refund, credit or deduction shall be made
by such Lender, the Issuing Bank or the Administrative Agent in its sole
discretion), such Lender, the Issuing Bank or the Administrative Agent, as the
case may be, thereupon shall repay

-32-



--------------------------------------------------------------------------------



 



to the Borrower an amount with respect to such refund, credit or deduction equal
to any net reduction in taxes actually obtained by such Lender, the Issuing Bank
or the Administrative Agent, as the case may be, and determined by such Lender,
the Issuing Bank or the Administrative Agent, as the case may be, to be
attributable to such refund, credit or deduction.
     (g) Except for a request by the Borrower under Section 2.19(b), no Foreign
Lender shall be entitled to the benefits of Section 2.17(a) or Section 2.17(c)
if withholding tax is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement or designates a new
lending office.
     Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
     (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees, or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, Section 2.16 or
Section 2.17, or otherwise) prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 399 Park Avenue, New
York, New York 10043, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 2.15,
Section 2.16, Section 2.17 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of
principal, unreimbursed LC Disbursements, and cash collateral as such collateral
is required by Section 2.06(j) then due hereunder and toward the payment of the
Borrower’s or its Subsidiaries’ obligations under any Swap Agreements, if any,
owing to the Lenders or their Affiliates, ratably among the parties entitled
thereto in accordance with the amounts of principal, unreimbursed LC
Disbursements and obligations under Swap Agreements then due to such parties.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the

-33-



--------------------------------------------------------------------------------



 



Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Bank, as the case
may be, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d), 2.06(e), 2.07(b), Section 2.18(d) or Section
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
     Section 2.19 Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 2.13(f) or
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.13(f),
Section 2.15 or Section 2.17, as the case

-34-



--------------------------------------------------------------------------------



 



may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. Subject to the
foregoing, Lenders agree to use reasonable efforts to select lending offices
which will minimize taxes and other costs and expenses for the Borrower.
     (b) If any Lender requests compensation under Section 2.13(f) or
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Revolving Credit Commitment is being assigned, the Issuing
Bank), which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.13(f) or
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
If any Lender refuses to assign and delegate all its interests, rights and
obligations under this Agreement after the Borrower has required such Lender to
do so as a result of a claim for compensation under Section 2.13(f) or
Section 2.15 or payments required to be made pursuant to Section 2.17, such
Lender shall not be entitled to receive such compensation or required payments.
ARTICLE III
Representations and Warranties
     The Borrower represents and warrants to the Lenders that:
     Section 3.01 Organization; Powers. The Borrower and each of its
Subsidiaries is duly formed, validly existing and (if applicable) in good
standing (except, with respect to Subsidiaries other than Material Subsidiaries,
where the failure to be in good standing, individually or in the aggregate,
could not reasonably be expected, to the best of Borrower’s knowledge, to result
in a Material Adverse Effect) under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business in
all material respects as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected, to the best
of Borrower’s knowledge, to result in a Material Adverse Effect, is qualified to
do business in, and (if applicable) is in good standing in, every jurisdiction
where such qualification is required.

-35-



--------------------------------------------------------------------------------



 



     Section 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s limited partnership powers and have been duly authorized by all
necessary partnership action. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
     Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, and (ii) filings and
recordings required to perfect the Liens created under the Security Instruments,
(b) will not violate any law or regulation applicable to the Borrower or the
limited partnership agreement, charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority to which the Borrower or any of its Subsidiaries is
subject, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or assets of Borrower or any of its Subsidiaries, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries that is prohibited
hereby.
     Section 3.04 Financial Condition; No Material Adverse Change.
     (a) The Borrower has heretofore furnished to the Lenders the Borrower’s
consolidated balance sheet and statements of income and cash flows as of and for
the fiscal year ended December 31, 2006. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated subsidiaries as
of such dates and for such periods in accordance with GAAP.
     (b) No Material Adverse Change exists.
     Section 3.05 Reserved.
     Section 3.06 Litigation and Environmental Matters.
     (a) There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, to the best of Borrower’s
knowledge, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.
     (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be
expected, to the best of Borrower’s knowledge, to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or

-36-



--------------------------------------------------------------------------------



 



comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
     (c) To the best of Borrower’s knowledge, since the date of this Agreement,
there has been no change in the status of the Disclosed Matters that,
individually or in the aggregate, has resulted in a Material Adverse Effect.
     Section 3.07 Compliance with Laws; No Default. The Borrower and each of its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not, to the best of
Borrower’s knowledge, reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.
     Section 3.08 Investment and Holding Company Status. Neither the Borrower
nor any of its Subsidiaries is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) subject
to regulation under the Public Utility Holding Company Act of 2005.
     Section 3.09 Taxes. The Borrower and each of its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not, to the best of Borrower’s knowledge, reasonably be expected
to result in a Material Adverse Effect.
     Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could, to the best of Borrower’s
knowledge, reasonably be expected to result in a Material Adverse Effect.
     Section 3.11 Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
     Section 3.12 Subsidiaries. As of the Effective Date, Borrower has no
Subsidiaries other than those listed on Schedule 3.12 hereto. As of the
Effective Date, Schedule 3.12 sets forth the jurisdiction of incorporation or
organization of each such Subsidiary, the percentage of Borrower’s ownership of
the outstanding Equity Interests of each Subsidiary directly owned by Borrower,
and the percentage of each Subsidiary’s ownership of the outstanding Equity
Interests

-37-



--------------------------------------------------------------------------------



 



of each other Subsidiary. As of the Effective Date, Schedule 3.12 hereto lists
the correct ownership of Enterprise.
     Section 3.13 Margin Securities. Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations U or X of the Board), and no part of the proceeds of
any Loan will be used to purchase or carry any margin stock in violation of said
Regulations U or X or to extend credit to others for the purpose of purchasing
or carrying margin stock in violation of said Regulations U or X.
     Section 3.14 Reserved.
     Section 3.15 Not a “Reportable Transaction. The Borrower does not intend to
treat the Borrowings and related Transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event the Borrower determines to take any action inconsistent with such
intention, it will promptly notify each Administrative Agent thereof. If the
Borrower so notifies each Administrative Agent, the Borrower acknowledges that
one or more of the Lenders may treat its Loans as part of a transaction that is
subject to Treasury Regulation Section 1.6011-4 or Section 301.6112-1, and the
Borrower shall cooperate in good faith with each Administrative Agent and such
Lender or Lenders, as applicable, in connection with any action such parties
reasonably determine is necessary to comply with such Treasury Regulations.
     Section 3.16 Priority; Security Matters. The Security Instruments create
valid security interests in the Collateral described therein in favor of each
Administrative Agent for the benefit of the Lenders securing the Obligations and
constitute perfected first priority security interests in such Collateral
described therein subject to no Liens other than those permitted by subclauses
(a), (b), (c), (g), (i) and (l) of the definition of Permitted Liens, except to
the extent such security interests are not perfected or do not have first
priority status solely as a result of any action or inaction by either
Administrative Agent or any Lender occurring after the execution and delivery of
the Loan Documents.
     Section 3.17 Foreign Assets Control Regulation. Borrower’s use of the
proceeds of the Loans will not violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
ARTICLE IV
Conditions
     Section 4.01 Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the Effective Date which is scheduled to occur when each of the
following conditions is satisfied.
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a

-38-



--------------------------------------------------------------------------------



 



signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.
     (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Richard H. Bachmann, Executive Vice President and Chief Legal
Officer of the Borrower, and Bracewell & Giuliani LLP, substantially in form and
substance satisfactory to the Administrative Agent.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization and existence of the Borrower and its Subsidiaries,
the authorization of the Transactions and any other legal matters relating to
the Borrower and its Subsidiaries, this Agreement or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.
     (d) The Administrative Agent shall have received each promissory note
requested by a Lender pursuant to Section 2.10(e), each duly completed and
executed by the Borrower.
     (e) The Administrative Agent shall have received the Security Instruments
in form and substance satisfactory to the Lenders.
     (f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, an Executive Vice President or a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.
     (g) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced five (5) Business Days prior to closing, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
     (h) The Administrative Agent shall have received satisfactory evidence that
the “Loans” (as that term is defined in the Existing Credit Agreement) under the
Existing Credit Agreement have been irrevocably refinanced by the Loans.
     (i) The Lenders shall have received the Borrower’s consolidated balance
sheet and statements of income and cash flows as of and for the fiscal year
ended December 31, 2006.
     (j) All necessary governmental and third-party approvals, if any, required
to be obtained by the Borrower in connection with the Transactions and otherwise
referred to herein shall have been obtained and remain in effect (except where
failure to obtain such approvals will not have a Material Adverse Effect), and
all applicable waiting periods shall have expired without any action being taken
by any applicable authority.
     The date on which all of the foregoing conditions have been satisfied (or
waived pursuant to Section 9.02) shall be the “Effective Date.” The
Administrative Agent shall notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.

-39-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder and the changes
effected by this Agreement and the documents delivered in connection herewith
shall not become effective until the Effective Date, and if the Effective Date
has not occurred at or prior to 3:00 p.m., New York City time, on May 31, 2007,
(a) this Agreement and the documents delivered in connection herewith shall
permanently be of no force or effect and (b) the Existing Credit Agreement and
the “Security Instruments” (as that term is defined in the Existing Credit
Agreement) shall remain in effect as they existed immediately prior to the
execution hereof.
     Section 4.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (exclusive of continuations and
conversions of a Borrowing), and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
     (a) The representations and warranties of the Borrower set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (other
than those representations and warranties that expressly relate to a specific
earlier date, which shall be true and correct in all material respects as of
such earlier date).
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
     Each Borrowing (exclusive of continuations and conversions of a Borrowing)
and each issuance, amendment, renewal or extension of a Letter of Credit shall
be deemed to constitute a representation and warranty by the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.
ARTICLE V
Affirmative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
     Section 5.01 Financial Statements and Other Information. The Borrower will
furnish, or cause to be furnished to the Administrative Agent:
     (a) Promptly after becoming available and in any event within 120 days
after the close of each fiscal year of the Borrower, on EDGAR or by transmission
or delivery in accordance with Section 9.01, (i) the audited consolidated
balance sheet of the Borrower and its consolidated subsidiaries as at the end of
such year and (ii) the audited consolidated statements of income, equity and
cash flow of the Borrower and its consolidated subsidiaries for such year
setting forth in each case in comparative form the corresponding figures for the
preceding fiscal

-40-



--------------------------------------------------------------------------------



 



year, which report shall be to the effect that such statements have been
prepared in accordance with GAAP;
     (b) Promptly after their becoming available and in any event within 60 days
after the close of each fiscal quarter (except after the close of each fiscal
year) of the Borrower, on EDGAR or by transmission or delivery in accordance
with Section 9.01, (i) the unaudited consolidated balance sheet of the Borrower
and its consolidated subsidiaries as at the end of such quarter and (ii) the
unaudited consolidated statements of income, equity and cash flow of the
Borrower and its consolidated subsidiaries for such quarter, setting forth in
each case in comparative form the corresponding figures for the preceding fiscal
year, all of the foregoing certified by a Financial Officer of the Borrower to
have been prepared in accordance with GAAP subject to normal changes resulting
from year-end adjustments; and
     (c) Within 60 days after the end of each fiscal quarter of each fiscal year
of the Borrower (or 120 days, in the case of the last fiscal quarter of a fiscal
year), a certificate of a Financial Officer of the Borrower substantially in the
form of Exhibit E (i) certifying as to whether a Default has occurred that is
then continuing and, if a Default has occurred that is then continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, and (ii) setting forth in reasonable detail calculations
demonstrating compliance with Section 6.07.
     Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Event of Default; and
     (b) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
     Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
     Section 5.03 Existence; Conduct of Business. The Borrower will do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its and its Subsidiaries’ legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution not prohibited under Section 6.03.
     Section 5.04 Further Assurances. The Borrower will and will cause each
Subsidiary to cure promptly any defects in the creation and issuance of any
promissory note created and issued pursuant to Section 2.10(e) and the execution
and delivery of the Security Instruments and this Agreement. The Borrower at its
expense will and will cause each Subsidiary to promptly execute and deliver to
the Administrative Agent upon reasonable request all such other documents,
agreements and instruments necessary to comply with or accomplish the covenants
and agreements of the Borrower or any Subsidiary, as the case may be, in the
Security Instruments and this Agreement, or to further evidence and more fully
describe the

-41-



--------------------------------------------------------------------------------



 



Collateral intended as security for all indebtedness, obligations and
liabilities of the Borrower to the Agent and/or the Lenders under any of the
Loan Documents, or to correct any unintended omissions in the Security
Instruments, or to state more fully the security obligations set out herein or
in any of the Security Instruments, or to perfect, protect or preserve any Liens
created pursuant to any of the Security Instruments, or to make any recordings,
to file any notices or obtain any consents, all as may be necessary in
connection therewith.
     Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
     Section 5.06 Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep in accordance with GAAP proper
books of record and account in which full, true and correct entries are made in
all material respects of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
     Section 5.07 Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     Section 5.08 Use of Proceeds and Letters of Credit.
     (a) All or a portion of the proceeds of the Loans made on the Effective
Date will be used to fully and irrevocably refinance all amounts outstanding
under the “Loans” (as that term is defined in the Existing Credit Agreement)
under the Existing Credit Agreement. All other proceeds of the Loans made on or
after the Effective Date will be used for the refinancing referred to in the
prior sentence, to fund the acquisition of approximately 38,976,090 million ETE
Common Units and an approximate 35% membership interest in ETE GP, to pay
related fees and expenses or for other general partnership and limited liability
company purposes of the Borrower and its subsidiaries. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations U and X.
     (b) Letters of Credit may be issued for such lawful purposes as the
Borrower may elect.
     Section 5.09 Environmental Matters. The Borrower has established and
implemented, or will establish and implement, and will cause each of its
Subsidiaries to establish

-42-



--------------------------------------------------------------------------------



 



and implement, such procedures as may be necessary to assure that any failure of
the following does not have a Material Adverse Effect: (i) all property of the
Borrower and its Subsidiaries and the operations conducted thereon are in
compliance with and do not violate the requirements of any Environmental Laws,
(ii) no oil or solid wastes are disposed of or otherwise released on or to any
property owned by the Borrower or its Subsidiaries except in compliance with
Environmental Laws, (iii) no Hazardous Materials will be released on or to any
such property in a quantity equal to or exceeding that quantity which requires
reporting pursuant to Section 103 of CERCLA, and (iv) no oil or Hazardous
Materials is released on or to any such property so as to pose an imminent and
substantial endangerment to public health or welfare or the environment.
     Section 5.10 ERISA Information. The Borrower will furnish to the
Administrative Agent:
     (a) within 15 Business Days after the institution of or the withdrawal or
partial withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from
any Multiemployer Plan which would cause the Borrower, any Subsidiary or any
ERISA Affiliate to incur Withdrawal Liability in excess of $5,000,000 (in the
aggregate for all such withdrawals), a written notice thereof signed by an
executive officer of the Borrower stating the applicable details; and
     (b) within 15 Business Days after an officer of the Borrower becomes aware
of any material action at law or at equity brought against the Borrower, any of
its Subsidiaries, any ERISA Affiliate, or any fiduciary of a Plan in connection
with the administration of any Plan or the investment of assets thereunder, a
written notice signed by an executive officer of the Borrower specifying the
nature thereof and what action the Borrower is taking or proposes to take with
respect thereto.
     Section 5.11 Taxes. Pay and discharge, or cause to be paid and discharged,
promptly or make, or cause to be made, timely deposit of all taxes (including
Federal Insurance Contribution Act payments and withholding taxes), assessments
and governmental charges or levies imposed upon the Borrower or any Subsidiary
or upon the income or any property of the Borrower or any Subsidiary; provided,
however, that neither the Borrower nor any Subsidiary shall be required to pay
any such tax, assessment, charge, levy or claim if the amount, applicability or
validity thereof shall currently be contested in good faith by appropriate
proceedings diligently conducted by or on behalf of the Borrower or its
Subsidiary, and if the Borrower or its Subsidiary shall have set up reserves
therefor adequate under GAAP or if no Material Adverse Effect shall be
occasioned by all such failures in the aggregate.
ARTICLE VI
Negative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

-43-



--------------------------------------------------------------------------------



 



     Section 6.01 Indebtedness. The Borrower shall not, and shall not permit any
Subsidiary, TEPPCO GP or Enterprise GP to create, incur or assume any
Indebtedness on or after the date hereof, except:
     (a) Indebtedness incurred under this Agreement;
     (b) With respect to the Borrower and its Subsidiaries (and TEPPCO GP and
Enterprise GP, but only so long as the Borrower is the lender with respect to
such indebtedness) intercompany Indebtedness;
     (c) other Indebtedness in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding;
     (d) with respect to Enterprise GP, Indebtedness incurred by it solely as a
result of its status as general partner of Enterprise, so long as such
Indebtedness is not a contractual obligation of Enterprise GP, whether
contingent or otherwise, and with respect to TEPPCO GP, Indebtedness incurred by
it solely as a result of its status as general partner of TEPPCO, so long as
such Indebtedness is not a contractual obligation of TEPPCO GP, whether
contingent or otherwise; and
     (e) Indebtedness the net proceeds of which are used to prepay the Loans
pursuant to Section 2.11(d) contemporaneously with the issuance of such
Indebtedness; provided that the amount of such Indebtedness permitted under this
subclause (e) shall not, in the aggregate, exceed the amount necessary to fully
pay any amounts outstanding under the Term Loan (Debt Bridge) and the Term Loan
(Equity Bridge);
     provided, however, that neither the Borrower nor any Subsidiary shall
create, incur or assume any Indebtedness pursuant to any provision of this
Section 6.01 if an Event of Default shall have occurred and be continuing or
would result from such creation, incurrence or assumption.
     Section 6.02 Liens. The Borrower shall not, and shall not permit any
Subsidiary to, create, assume, incur or suffer to exist any Lien, other than a
Permitted Lien and Liens to secure Indebtedness permitted under Section 6.01(c),
on any Principal Property or upon any Equity Interests of any Subsidiary owning
or leasing any Principal Property, now owned or hereafter acquired by the
Borrower or such Subsidiary to secure any Indebtedness of the Borrower, any
Subsidiary, Enterprise or any other Person (other than the Indebtedness under
this Agreement), without in any such case making effective provision whereby any
and all Indebtedness under this Agreement then outstanding will be secured by a
Lien equally and ratably with, or prior to, such Indebtedness for so long as
such Indebtedness shall be so secured. Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, the Borrower shall not,
and shall not permit any Subsidiary to, create, assume, incur or suffer to exist
any Lien on any of the Collateral other than (i) to secure the Obligations and
(ii) those described in Section 3.16.
     Section 6.03 Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the Equity Interests of any of its

-44-



--------------------------------------------------------------------------------



 



Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into or consolidate with the Borrower in a transaction in which
the Borrower is the surviving entity and (ii) Borrower may sell or otherwise
dispose of all or any portion of the Equity Interests of any of its Subsidiaries
except to the extent such Equity Interests constitute Collateral.
     Section 6.04 Reserved.
     Section 6.05 Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payments, except that:
          (i) any Subsidiary may make Restricted Payments to the Borrower, any
Subsidiary and other owners of Equity Interests in such Subsidiary making the
Restricted Payment; and
          (ii) so long as no Event of Default shall have occurred and be
continuing and provided that no Event of Default would result from the making of
such Restricted Payment, the Borrower may make Restricted Payments from
Available Cash cumulative from the date of the Borrower’s IPO through the date
of such Restricted Payment.
     Section 6.06 Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries, Enterprise, Enterprise GP, TEPPCO, TEPPCO GP or
EOLP to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement with any Person, other than the Lenders pursuant
hereto or restrictions or conditions existing on the date hereof and identified
on Schedule 6.06 (or any other restriction or condition substantially the same
as those listed on Schedule 6.06), which prohibits, restricts or imposes any
conditions upon the ability of any Subsidiary to (a) pay dividends or make other
distributions or pay any Indebtedness owed to the Borrower, Enterprise,
Enterprise GP, TEPPCO, TEPPCO GP, EOLP, or any Subsidiary, or (b) make
subordinate loans or advances to or make other investments in the Borrower,
Enterprise, Enterprise GP, TEPPCO, TEPPCO GP, EOLP or any Subsidiary, in each
case, other than restrictions or conditions contained in, or existing by reasons
of, any agreement or instrument (i) existing on the date hereof and identified
on Schedule 6.06, (ii) relating to property existing at the time of the
acquisition thereof, so long as the restriction or condition relates only to the
property so acquired, (iii) relating to any Indebtedness of, or otherwise to,
any subsidiary of Enterprise, Enterprise GP, TEPPCO, TEPPCO GP or EOLP at the
time such subsidiary was merged or consolidated with or into, or acquired by,
Enterprise, Enterprise GP, TEPPCO, TEPPCO GP or EOLP or a subsidiary of any of
them or became a subsidiary of Enterprise, Enterprise GP, TEPPCO, TEPPCO GP or
EOLP and not created in contemplation thereof, (iv) effecting a renewal,
extension, refinancing, refund or replacement (or successive extensions,
renewals, refinancings, refunds or replacements) of Indebtedness issued under an
agreement referred to in clauses (i) through (iii) above, so long as the
restrictions and conditions contained in any such renewal, extension,
refinancing, refund or replacement agreement, taken as a whole, are not
materially more restrictive than the restrictions and conditions contained in
the original agreement, as determined in good faith by the board of directors,
or equivalent, of the Borrower, the relevant Subsidiary, Enterprise, Enterprise
GP, TEPPCO, TEPPCO GP or EOLP,

-45-



--------------------------------------------------------------------------------



 



(v) constituting customary provisions restricting subletting or assignment of
any leases of Enterprise, Enterprise GP, EOLP, TEPPCO, TEPPCO GP or any
subsidiary of any of them or provisions in agreements that restrict the
assignment of such agreement or any rights thereunder, (vi) constituting
restrictions on the sale or other disposition of any property securing
Indebtedness as a result of a Lien on such property permitted hereunder,
(vii) constituting any temporary encumbrance or restriction with respect to a
subsidiary of Enterprise, Enterprise GP, TEPPCO, TEPPCO GP or EOLP under an
agreement that has been entered into for the disposition of all or substantially
all of the outstanding Equity Interests of or assets of such subsidiary,
provided that such disposition is otherwise permitted hereunder,
(viii) constituting customary restrictions on cash, other deposits or assets
imposed by customers and other persons under contracts entered into in the
ordinary course of business, (ix) constituting provisions contained in
agreements or instruments relating to Indebtedness that prohibit the transfer of
all or substantially all of the assets of the obligor under that agreement or
instrument unless the transferee assumes the obligations of the obligor under
such agreement or instrument or such assets may be transferred subject to such
prohibition, (x) constituting a requirement that a certain amount of
Indebtedness be maintained between a subsidiary of Enterprise, Enterprise GP,
TEPPCO, TEPPCO GP or EOLP and Enterprise GP, Enterprise, TEPPCO, TEPPCO GP or
EOLP or another subsidiary of any of them, (xi) constituting any restriction or
condition with respect to property under an agreement that has been entered into
for the disposition of such property, provided that such disposition is
otherwise permitted hereunder, or (xii) constituting any restriction or
condition with respect to property under a charter, lease or other agreement
that has been entered into for the employment of such property.
     Section 6.07 Financial Condition Covenant. The Borrower shall not permit
its Leverage Ratio in each case for the four full fiscal quarters most recently
ended to exceed 7.50 to 1.00. For purposes of this Section 6.07, if during any
period of four fiscal quarters the Borrower or any Subsidiary acquires any
Person (or any interest in any Person) or all or substantially all of the assets
of any Person, the EBITDA attributable to such assets or an amount equal to the
percentage of ownership of the Borrower in such Person times the EBITDA of such
Person, for such period determined on a pro forma basis (which determination, in
each case, shall be subject to approval of each Administrative Agent, not to be
unreasonably withheld) may be included as Consolidated EBITDA for such period;
provided that during the portion of such period that follows such acquisition,
the computation in respect of the EBITDA of such Person or such assets, as the
case may be, shall be made on the basis of actual (rather than pro forma)
results.
ARTICLE VII
Events of Default
     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or fail to pay
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this

-46-



--------------------------------------------------------------------------------



 



Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower, any party to a Loan Document (other than Administrative Agent, the
Administrative Agent or any Lender), or any Material Subsidiary in or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, or in any Security Instrument, report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, shall
prove to have been incorrect in any material respect when made or deemed made
and such materiality is continuing;
     (d) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence) or Section 5.08 or in Article VI;
     (e) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article) or in any Security Instrument, and such failure
shall continue unremedied for a period of 30 days after written notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);
     (f) the Borrower, Enterprise, Enterprise GP, EOLP, TEPPCO, TEPPCO GP or any
Material Subsidiary shall fail to make any payment of principal or interest
(regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable, (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Material Indebtedness; for the avoidance of doubt
the parties acknowledge and agree that any payment required to be made under a
guaranty of payment or collection described in clause (c) of the definition of
Indebtedness shall be due and payable at the time such payment is due and
payable under the terms of such guaranty (taking into account any applicable
grace period) and to the extent of any applicable grace period only, such
payment shall be deemed not to have been accelerated or required to be prepaid
prior to its stated maturity as a result of the obligation guaranteed having
become due;
     (g) the Borrower, Enterprise, Enterprise GP, EOLP, TEPPCO, TEPPCO GP or any
Material Subsidiary shall default in the observance or performance of any
covenant or obligation contained in any agreement or instrument relating to any
such Material Indebtedness that in substance is customarily considered a default
in loan documents (in each case, other than a failure to pay specified in
subsection (f) of this Article VII) and such default shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect thereof is to accelerate the maturity of such Material Indebtedness
or require such Material Indebtedness to be prepaid prior to the stated maturity
thereof;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed, or any Person referenced below shall otherwise become subject to
such proceeding or petition seeking (i) liquidation, reorganization or other
relief in respect of the Borrower, any

-47-



--------------------------------------------------------------------------------



 



party to a Loan Document (other than Administrative Agent, the Administrative
Agent or any Lender), Enterprise, Enterprise GP, EOLP, TEPPCO, TEPPCO GP or any
Material Subsidiary or its debts, or of a substantial part of its assets, under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower, any
party to a Loan Document (other than Administrative Agent, the Administrative
Agent or any Lender), Enterprise, Enterprise GP, EOLP, TEPPCO, TEPPCO GP or any
Material Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
     (i) the Borrower, any party to a Loan Document (other than Administrative
Agent, the Administrative Agent or any Lender), Enterprise, Enterprise GP, EOLP,
TEPPCO, TEPPCO GP or any Material Subsidiary shall (i) voluntarily commence any
proceeding, file any petition or any such Person shall otherwise subject itself
to any proceeding, seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower, any party to a Loan Document (other than Administrative Agent,
the Administrative Agent or any Lender), Enterprise, Enterprise GP, EOLP,
TEPPCO, TEPPCO GP or any Material Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
     (j) the Borrower, any party to a Loan Document (other than Administrative
Agent, the Administrative Agent or any Lender), Enterprise, Enterprise GP, EOLP,
TEPPCO, TEPPCO GP or any Material Subsidiary shall become unable, admits in
writing its inability or fails generally to pay its debts as they become due;
     (k) one or more judgments for the payment of money in an aggregate
uninsured amount equal to or greater than $25,000,000 shall be rendered against
the Borrower or any Material Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Material Subsidiary to enforce any such judgment;
     (l) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
(i) $5,000,000 in any year or (ii) $10,000,000 for all periods;
     (m) the Security Instruments after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms, or
cease to create a valid and perfected first

-48-



--------------------------------------------------------------------------------



 



priority Lien on any of the Collateral purported to be covered thereby, except
to the extent permitted by the terms of this Agreement, or the Borrower shall so
state in writing;
     (n) a Change in Control shall occur;
     (o) this Agreement or any other Loan Document ceases to be valid and
binding on the Borrower or any of its Subsidiaries party thereto in any material
respect or is declared, by a court of competent jurisdiction, null and void in
any material respect, or the validity or enforceability thereof is contested by
Borrower or any Subsidiary or Borrower or any Subsidiary denies it has any or
further liability under this Agreement or under the other Loan Documents to
which it is a party or there shall occur a “Default” or “Event of Default” as
defined in any Loan Document;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
The Agents
     Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not serving in such agency capacity, and
such Person and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower, any Subsidiary or
Enterprise GP or other Affiliate thereof as if it were not an agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has

-49-



--------------------------------------------------------------------------------



 



occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any of its Subsidiaries or Enterprise GP that is communicated to or
obtained by any of them while serving as Administrative Agent, as applicable, or
by any of their respective Affiliates in any capacity. The Administrative Agent
shall not be liable to the Lenders for any action taken or not taken by it with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to them.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by such
Person. The Administrative Agent and any such sub-agent may perform any and all
its duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the Borrower’s
approval (which will not be unreasonably withheld or

-50-



--------------------------------------------------------------------------------



 



delayed, and the Borrower’s approval shall not be required if an Event of
Default has occurred which is continuing), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may,
with the Borrower’s approval (which will not be unreasonably withheld or
delayed, and the Borrower’s approval shall not be required if an Event of
Default has occurred which is continuing), on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank and such
bank, or its Affiliate, as applicable, shall have capital and surplus equal to
or greater than $500,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After such agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
     Neither the Co-Documentation Agents nor the Syndication Agent shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, neither the Co-Documentation Agents nor the Syndication Agent
shall have or be deemed to have a fiduciary relationship with any Lender. Each
Lender hereby makes the same acknowledgements with respect to each of the
Co-Documentation Agents and the Syndication Agent as it makes with respect to
the Administrative Agent in the immediately preceding paragraph of this
Article VIII.
ARTICLE IX
Miscellaneous
     Section 9.01 Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
     (a) if to the Borrower, to it at 1100 Louisiana Building, Suite 1000,
Houston, Texas 77002, Attention of Treasurer (for delivery) (Telecopy
No. 713/381-8200);

-51-



--------------------------------------------------------------------------------



 



     (b) if to the Administrative Agent, to Citicorp North America, Inc., 2
Penns Way, Suite 200, New Castle, Delaware 19720, Attention of Enterprise GP
Holdings L.P. Account Officer (Telecopy No. 212.994.0961), with a copy to
Citicorp North America, Inc., 333 Clay Street, Suite 3700, Houston, Texas 77002,
Attention of Enterprise GP Holdings L.P. Account Officer (Telecopy
No. 713.481.0247); and
     (c) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
     (d) The Borrower will have the option to provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, Borrowing or other extension of credit (including any election of
an interest rate or Interest Period relating thereto) or relates to the
issuance, amendment, renewal or extension of any Letter of Credit, (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default, or (iv) other than the requirements set forth in Sections 3.04(a),
4.01(i) and 5.01, is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Borrowing, any issuance,
amendment, renewal or extension of any Letter of Credit or any other extension
of credit hereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium in a format acceptable to the Administrative Agent to
“. The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders and the Issuing Bank by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”). The Borrower acknowledges that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. The
Platform is provided “as is” and “as available”. The Agent Parties (as defined
below) do not warrant the accuracy or completeness of the Communications, or the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Agent Parties in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the Borrower, any Lender
or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Communications through
the internet, except to the extent the liability of any Agent Party is found in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Agent Party’s gross negligence or willful
misconduct. The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of

-52-



--------------------------------------------------------------------------------



 



the Loan Documents. Each of the Issuing Bank and the Lenders agrees that notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Issuing Bank or Lender, as the case may be, for purposes
of the Loan Documents. Each of the Issuing Bank and the Lenders agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Issuing Bank’s or Lender’s, as the case may be, e-mail
address to which the foregoing notice may be sent by electronic transmission,
and (ii) that the foregoing notice may be sent to such e-mail address. Nothing
herein shall prejudice the right of the Administrative Agent or any Lender to
give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.
     Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of any Lender, to the Borrower and the Administrative Agent). All notices
and other communications given to any party hereto in accordance with the
provisions of this Agreement shall be deemed to have been given on the date of
receipt.
     Section 9.02 Waivers; Amendments.
     (a) No failure or delay by the Administrative Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Lenders
and the Issuing Bank hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase or extend any Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
(including without limitation any LC Disbursement) or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) release any party from its obligations under the Security Instruments or
release all or substantially all of the property covered by the Security
Instruments except as otherwise provided therein, without the prior written
consent of all Lenders, (v) change Section 2.18(b) or Section 2.18(c) in a

-53-



--------------------------------------------------------------------------------



 



manner that would alter the pro rata sharing of payments required thereby, or
any other Section of this Agreement that requires pro rata treatment of the
Lenders, without the written consent of each Lender, or (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Issuing Bank hereunder
without the prior written consent of the Administrative Agent or the Issuing
Bank, as the case may be.
     Section 9.03 Expenses; Indemnity; Damage Waiver.
     (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one law firm as counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the negotiation, preparation and administration
of this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses reasonably incurred during the existence of an Event of
Default by the Administrative Agent, the Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for the Administrative Agent,
the Issuing Bank or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     (b) The Borrower shall indemnify the Administrative Agent, each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower, any of its
Subsidiaries or Enterprise GP, or any Environmental Liability related in any way
to the Borrower, any of its Subsidiaries or Enterprise GP, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and whether brought by a
third party or by the Borrower or any Subsidiary; provided that such indemnity
shall not, as to any Indemnitee, be available (x) to the extent that such
losses, claims, damages,

-54-



--------------------------------------------------------------------------------



 



liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Indemnitee or any Related Party of such Indemnitee, or (y) in
connection with disputes among or between the Administrative Agent, the Lenders,
the Issuing Bank and/or their respective Related Parties.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.
     (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for punitive damages (as opposed to direct or actual damages) arising
out of, in connection with, or as a result of, this Agreement or any agreement
or instrument contemplated hereby, the Transactions, any Loan or Letter of
Credit or the use of the proceeds thereof.
     (e) All amounts due under this Section shall be payable not later than
30 days after written demand therefor, such demand to be in reasonable detail
setting forth the basis for and method of calculation of such amounts.
     Section 9.04 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     (b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender, each of the Borrower (except during the
continuance of an Event of Default in which case Borrower’s consent shall not be
required) and the Administrative Agent (and, in the case of an assignment of all
or a portion of a Revolving Credit Commitment or any Lender’s obligations in
respect of its LC Exposure, the Issuing Bank) must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed), (ii) except in the case of an assignment to a Lender or an assignment
of the entire remaining amount of the assigning

-55-



--------------------------------------------------------------------------------



 



Lender’s Commitments, the amount of each Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $10,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, (iii) each partial assignment shall
result in each of the assignor and the assignee retaining a Commitment, for each
Class of Commitments assigned, of not less than $10,000,000 and shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, (iv) the parties (other than the Borrower) to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500, (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and (vi) no assignment to a
Foreign Bank shall be made hereunder unless, at the time of such assignment,
there is no withholding tax applicable with respect to such Foreign Bank for
which the Borrower would be or become responsible under Section 2.17; and
provided further that any consent of the Borrower otherwise required under this
paragraph shall not be required if an Event of Default has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall, with respect to the
interest assigned, be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.15, Section 2.16, Section 2.17 and
Section 9.03 as to matters occurring on or prior to date of assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.
     (c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York, New York (the
address of which shall be made available to any party to this Agreement upon
request) a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders and principal
amount of the Loans and the LC Disbursements owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required

-56-



--------------------------------------------------------------------------------



 



by paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
     (e) Any Lender may, without the consent of the Borrower, or the
Administrative Agent sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.
     (f) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or Section 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.17(e) as though it were a Lender and has zero withholding at the time
of participation.
     (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     Section 9.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of

-57-



--------------------------------------------------------------------------------



 



Section 2.15, Section 2.16, Section 2.17 and Section 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
     Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
     Section 9.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 9.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing and the Required Lenders have directed the Administrative
Agent to accelerate under Article VII, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
     Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Agreement shall be construed in accordance with and governed by
the law of the State of New York.
     (b) The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of

-58-



--------------------------------------------------------------------------------



 



any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.
     (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 9.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 9.12 Confidentiality. Each of the Administrative Agent, the Issuing
Bank, the Syndication Agent, the Co-Documentation Agents and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of

-59-



--------------------------------------------------------------------------------



 



rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents, the
Issuing Bank or any Lender on a non-confidential basis from a source other than
the Borrower and its Related Parties. Notwithstanding anything herein to the
contrary, Information shall not include, and the Administrative Agent, the
Issuing Bank, the Syndication Agent, the Co-Documentation Agents and each Lender
may disclose without limitation of any kind, any Information with respect to the
“tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the Transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Administrative Agent or such Person relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains Information concerning the tax
treatment or tax structure of the Transactions as well as other Information,
this sentence shall only apply to such portions of the document or similar item
that relate to the tax treatment or tax structure of the Loans and Transactions
contemplated hereby. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis prior to disclosure
by the Borrower.
     Section 9.13 Interest Rate Limitation. Notwithstanding anything herein or
in any other Loan Document to the contrary, if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together (to the extent lawful) with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
     Section 9.14 Reserved.
     Section 9.15 Separateness. The Lenders acknowledge (i) the separateness as
of the date hereof of the Borrower, TEPPCO, TEPPCO GP, ETE, ETE GP, ETP, EPE
Holdings, Enterprise and Enterprise GP from each other and from other Persons,
(ii) that the lenders and noteholders under credit agreements with Enterprise,
TEPPCO, TEPPCO GP, ETE, ETE GP, ETP, EPE Holdings or Enterprise GP, or any one
or more of them, have likely advanced funds thereunder in reliance upon the
separateness of the Borrower, TEPPCO, TEPPCO GP, ETE, ETE GP, ETP, EPE Holdings,
Enterprise and Enterprise GP from each other and from other Persons, (iii) that
each of the Borrower, TEPPCO, TEPPCO GP, ETE, ETE GP, ETP, EPE Holdings,
Enterprise and Enterprise GP have assets and liabilities that are separate from
those of each other

-60-



--------------------------------------------------------------------------------



 



and from those of other Persons, (iv) that the Loans and other obligations owing
under the Loan Documents have not been guaranteed by Enterprise, Enterprise GP,
TEPPCO, TEPPCO GP, ETE, ETE GP, ETP, EPE Holdings or any of their respective
subsidiaries, and (v) that, except as other Persons may expressly assume or
guarantee any of the Loan Documents or obligations thereunder, the Lenders shall
look solely to the Borrower and its property and assets, and any property
pledged as collateral with respect to the Loan Documents, for the repayment of
any amounts payable pursuant to the Loan Documents and for satisfaction of any
obligations owing to the Lenders under the Loan Documents and that none of
TEPPCO, TEPPCO GP, ETE, ETE GP, ETP, EPE Holdings, Enterprise, Enterprise GP or
any of their respective subsidiaries is personally liable to the Lenders for any
amounts payable, or any liability, under the Loan Documents.
     Section 9.16 USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56) signed into law October 26, 2001 (the “USA Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the USA Patriot Act.
[Signature pages follow.]

-61-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  ENTERPRISE GP HOLDINGS L.P.,
a Delaware limited partnership    
 
                By: EPE Holdings, LLC,
a Delaware limited liability company,
its general partner    
 
           
 
  By:   /s/ W. Randall Fowler    
 
           
 
  Name:   W. Randall Fowler    
 
  Title:   Senior Vice President and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



                  CITICORP NORTH AMERICA, INC.,
as Administrative Agent and as a Lender and an Equity Bridge Lender    
 
           
 
  By:    /s/ J. Christopher Lyons    
 
           
 
  Name:    J. Christopher Lyons    
 
  Title:    Director    

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., as
Issuing Bank    
 
           
 
  By:    /s/ J. Christopher Lyons    
 
           
 
  Name:    J. Christopher Lyons    
 
  Title:    Director    

 



--------------------------------------------------------------------------------



 



                  LEHMAN COMMERCIAL PAPER INC.,
as Syndication Agent and as a Lender and an Equity Bridge Lender    
 
           
 
  By:   /s/ Laurie Perper    
 
           
 
  Name:   Laurie Perper    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA,
as Co-Documentation Agent and as a Lender    
 
           
 
  By:   /s/ Andrew Ostrov    
 
           
 
  Name:   Andrew Ostrov    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK,
as Co-Documentation Agent and as a Lender    
 
           
 
  By:   /s/ Peter Panos    
 
           
 
  Name:   Peter Panos    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  MIZUHO CORPORATE BANK, LTD.,
as Co-Documentation Agent and as a Lender    
 
           
 
  By:   /s/ Leon Mo    
 
           
 
  Name:   Leon Mo    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

                              Revolving Credit     Term Commitment     Term
Commitment   Lender   Commitment     (Debt Bridge)     (Equity Bridge)    
Citicorp North America, Inc.
    57,142,857.14       342,857,142.86       250,000,000  
Lehman Commercial Paper Inc.
    57,142,857.15       342,857,142.85       250,000,000  
The Bank of Nova Scotia
    28,571,428.57       171,428,571.43       0  
SunTrust Bank
    28,571,428.57       171,428,571.43       0  
Mizuho Corporate Bank, Ltd.
    28,571,428.57       171,428,571.43       0    
 
                 
TOTAL
  $ 200,000,000     $ 1,200,000,000     $ 500,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.06
DISCLOSED MATTERS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.12
SUBSIDIARIES
I. Subsidiaries
Enterprise Products GP, LLC
II. Ownership of Enterprise

                      Ownership*    
Enterprise Products Partners L.P.
    DFI Delaware Holdings L.P. -- 27.18%    
 
    Duncan Family 2000 Trust -- 1.53%    
 
    Duncan Family 1998 Trust -- 1.34%    
 
    Enterprise GP Holdings L.P. -- 3.05%    
 
    Dan Duncan (personally) -- 0.21%    
 
    Public Unit holders -- 64.69%    
 
    Enterprise Products GP, LLC -- 2.00%    

* The ownership values in this column reflect such values as of March 31, 2007

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.02
PERMITTED LIENS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.06
RESTRICTIVE AGREEMENTS
     1. Section 6.05 of the Credit Agreement dated as of August 25, 2004 (as
amended, the “Multi-Year Agreement”), among Enterprise Products Operating L.P.,
Wachovia Bank, National Association, as Administrative Agent, Issuing Bank and
Swingline Lender, the Lenders party thereto, Citibank, N.A. and JPMorgan Chase
Bank, as Co-Syndication Agents for such Lenders, and Mizuho Corporate Bank,
Ltd., SunTrust Bank and The Bank of Nova Scotia, as Co-Documentation Agents for
such Lenders, provides that (capitalized terms not defined herein shall have the
meanings assigned to such terms in the Multi-Year Agreement):
The Borrower [Enterprise Products Operating L.P.] will not, and will not permit
any of its Subsidiaries (other than Project Finance Subsidiaries) to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except as long as no Event of Default has occurred and is continuing or would
result therefrom, (i) the Borrower and the Subsidiaries may make Restricted
Payments necessary to fund the Program, (ii) the Borrower may make Restricted
Payments from Available Cash (as defined in the Partnership Agreement) from
Operating Surplus (as defined in the Partnership Agreement) cumulative from
January 1, 1999 through the date of such Restricted Payment, (iii) in connection
with the consummation of the GulfTerra Merger Transactions, the Borrower may
distribute its 50% membership interest in GT Energy Company LLC and its
10.9 million Series C units and 2.9 million common units in GT Energy Partners,
L.P. to the Limited Partner, (iv) any Subsidiary may buy back any of its own
Equity Interests, and (v) the Borrower and its Subsidiaries may make payments or
other distributions to officers, directors or employees with respect to the
exercise by any such Persons of options, warrants or other rights to acquire
Equity Interests in the Borrower or such Subsidiary issued pursuant to an
employment, equity award, equity option or equity appreciation agreement or
plans entered into by the Borrower or such Subsidiary in the ordinary course of
business; provided, that even if an Event of Default shall have occurred and is
continuing, no Subsidiary shall be prohibited from upstreaming dividends or
other payments to the Borrower or any Subsidiary (which is not a Project Finance
Subsidiary) or making, in the case of any Subsidiary that is not wholly-owned
(directly or indirectly) by the Borrower, ratable dividends or payments, as the
case may be, to the other owners of Equity Interests in such Subsidiary.
     2. Section 6.05 of the Credit Agreement dated as of May 1, 2007 (the “EPCO
Holdings Agreement”), among EPCO Holdings, Inc., the Lenders party thereto,
Citicorp North America, Inc., as Administrative Agent, provides that
(capitalized terms not defined herein shall have the meanings assigned to such
terms in the EPCO Holdings Agreement):
The Borrower [EPCO Holdings, Inc.] will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except as long as no Event of Default has
occurred and is continuing or would result therefrom and no Default of the
nature described in

 



--------------------------------------------------------------------------------



 



ARTICLE VII(a), (b), (h), or (k) has occurred and is continuing or would result
therefrom, the Borrower may declare and make, and agree to pay and make,
Restricted Payments that do not (i) with respect to any Restricted Payments made
on or after the Effective Date and prior to the date that the certificate
pursuant to Section 5.01(c) for the quarter ended June 30, 2007 is delivered,
exceed Twenty-Five Million and No/100 Dollars ($25,000,000) in the aggregate
(and, notwithstanding anything in this Agreement to the contrary, no
Intermediate Excess Cash Flow Payments will be required in connection with any
Restricted Payments made during such period), and (ii) with respect to any
Restricted Payments made on or after the date that the certificate pursuant to
Section 5.01(c) for the quarter ended June 30, 2007 is delivered, exceed the
Excess Distributable Amount at the time such Restricted Payments are made.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
ASSIGNMENT AND ACCEPTANCE
     Reference is made to the Second Amended and Restated Credit Agreement dated
as of May 1, 2007 (as amended and in effect on the date hereof, the “Credit
Agreement”), among Enterprise GP Holdings L.P., the Lenders named therein,
Citicorp North America, Inc, as Administrative Agent and Citibank, N.A, as
Issuing Bank. Terms defined in the Credit Agreement are used herein with the
same meanings.
     The Assignor named herein hereby sells and assigns, without recourse, to
the Assignee named herein, and the Assignee hereby purchases and assumes,
without recourse, from the Assignor, effective as of the Assignment Date set
forth herein the interests set forth herein (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth herein in the Commitment(s) of the Assignor
on the Assignment Date and Loans owing to the Assignor which are outstanding on
the Assignment Date, together with the participations in Letters of Credit and
LC Disbursements held by the Assignor on the Assignment Date, but excluding
accrued interest and fees to and excluding the Assignment Date. The Assignee
hereby acknowledges receipt of a copy of the Credit Agreement. From and after
the Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.
     This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 9.04(b) of the Credit Agreement.
     This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
Date of Assignment:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment (“Assignment Date”):

 



--------------------------------------------------------------------------------



 



                   
Facility
    Principal Amount Assigned     Percentage Assigned of Facility/Commitment(s)
(set forth, for each assigned Commitment, to at least 8 decimals, as a
percentage of the aggregate Commitments of the relevant Class)    
 
               
Commitment(s)
               
Assigned:
               
 
               
Loans:
               
 
               

     The terms set forth above are hereby agreed to:

            [Name of Assignor] , as Assignor
      By:           Name:           Title:           [Name of Assignee] , as
Assignee
      By:           Name:           Title:        

     The undersigned hereby consent to the within assignment:

          ENTERPRISE GP HOLDINGS L.P.,
a Delaware limited partnership
      By:   EPE Holdings, LLC,         a Delaware limited liability company     
 

            By:           Name:           Title:      

          CITICORP NORTH AMERICA, INC.,
as Administrative Agent
      By:           Name:           Title:          

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF BORROWING REQUEST
Dated                     , 200    
Citicorp North America, Inc.,
as Administrative Agent
2 Penns Way, Suite 200
New Castle, Delaware 19720
Attn: Enterprise GP Holdings L.P. Account Officer
Ladies and Gentlemen:
     This Borrowing Request is delivered to you by Enterprise GP Holdings L.P.,
a Delaware limited partnership (the “Borrower”), under Section 2.03 of the
Second Amended and Restated Credit Agreement dated as of May 1, 2007 (as further
restated, amended, modified, supplemented and in effect, the “Credit
Agreement”), by and among the Borrower, the Lenders party thereto, Citicorp
North America, Inc., as Administrative Agent, and Citibank, N.A., as Issuing
Bank.
     1. The Borrower hereby requests that the Lenders make a Loan or Loans in
the aggregate principal amount of $                     (the “Loan” or the
“Loans).1 The Class of the Loan or Loans is                     .
     2. The Borrower hereby requests that the Loan or Loans be made on
                    , 200    :
     3. The Borrower hereby requests that the Loan or Loans bear interest at the
following interest rate, plus the Applicable Rate, as set forth below:

                                                          Last day of          
            Interest     Interest           Principal           Period (if    
Period (if     Type of Loan     Amount     Interest Rate     applicable)    
applicable)    
 

                           
 

                           
 

                           
 

                           

     4. The Borrower hereby requests that the funds from the Loan or Loans be
disbursed to the following bank account:                               .
 

1   Complete with an amount in accordance with Section 2.03 of the Credit
Agreement.

 



--------------------------------------------------------------------------------



 



     5. After giving effect to the requested Loan or Loans, the amounts of the
various “Loans” (as defined in the Credit Agreement) outstanding do not exceed
the respective maximum amounts permitted to be outstanding pursuant to the terms
of the Credit Agreement.
     6. All of the conditions applicable to the Loan or Loans requested herein
as set forth in the Credit Agreement will be satisfied on or before the date of
such Loan or Loans, but if such conditions are not satisfied by such date and as
a result the Loan or Loans are not funded as requested herein, the Borrower
confirms its obligation to compensate the Lenders for breakage costs pursuant to
Section 2.16 of the Credit Agreement.
     7. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request
this                      day of                               , 200    .

            ENTERPRISE GP HOLDINGS L.P.,
a Delaware limited partnership
      By:   EPE Holdings, LLC,         a Delaware limited liability company,   
    its general partner   

            By:           Name:           Title:        

     
cc:
  Citicorp North America, Inc.
 
  333 Clay Street, Suite 3700
 
  Houston, Texas 77002
 
  Attn: Enterprise GP Holdings L.P. Account Officer

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
INTEREST ELECTION REQUEST
Dated                     
Citicorp North America, Inc.,
as Administrative Agent
2 Penns Way, Suite 200
New Castle, Delaware 19720
Attn: Enterprise GP Holdings L.P. Account Officer
Ladies and Gentlemen:
     This irrevocable Interest Election Request (the “Request”) is delivered to
you under Section 2.08 of the Second Amended and Restated Credit Agreement dated
as of May 1, 2007 (as further restated, amended, modified, supplemented and in
effect from time to time, the “Credit Agreement”), by and among Enterprise GP
Holdings L.P., a Delaware limited partnership (the “Company”), the Lenders party
thereto (the “Lenders”), Citicorp North America, Inc., as Administrative Agent,
and Citibank, N.A., as Issuing Bank.
     1. This Interest Election Request is submitted for the purpose of:
     (a) [Converting] [Continuing] a                      Loan [into] [as] a
                     Loan.1
     (b) The aggregate outstanding principal balance of such Loan is
$                    .
     (c) The last day of the current Interest Period for such Loan is
                    .2
     (d) The principal amount of such Loan to be [converted] [continued] is
$                    .3
     (e) The requested effective date of the [conversion] [continuation] of such
Loan is                     .4
     (f) The requested Interest Period applicable to the [converted] [continued]
Loan is                               .5
 

1   Delete the bracketed language and insert “Alternate Base Rate” or “LIBO
Rate”, as applicable, in each blank.   2   Insert applicable date for any
Eurodollar Loan being converted or continued.   3   Complete with an amount in
compliance with Section 2.08 of the Credit Agreement.   4   Complete with a
Business Day in compliance with Section 2.08 of the Credit Agreement.   5  
Complete with an Interest Period in compliance with the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     2. With respect to a Borrowing to be converted to or continued as a
Eurodollar Borrowing, no Event of Default exists, and none will exist upon the
conversion or continuation of the Borrowing requested herein.
     3. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has executed this Interest Election
Request this ___day of                               ,           .

            ENTERPRISE GP HOLDINGS L.P.,
a Delaware limited partnership
      By:   EPE Holdings, LLC,         a Delaware limited liability company,   
    its general partner   

            By:           Name:           Title:        

     
cc:
  Citicorp North America, Inc.
 
  333 Clay Street, Suite 3700
 
  Houston, Texas 77002
 
  Attn: Enterprise GP Holdings L.P. Account Officer

 



--------------------------------------------------------------------------------



 



EXHIBIT D
[Reserved]

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that he is the
                                         of Enterprise GP Holdings L.P., a
Delaware limited partnership (the “Borrower”), and that as such he is authorized
to execute this certificate on behalf of the Borrower. With reference to the
Second Amended and Restated Credit Agreement dated as of May 1, 2007 (as further
restated, amended, modified, supplemented and in effect from time to time, the
“Agreement”), among the Borrower, the lenders that are or become a party thereto
(the “Lenders”), Citicorp North America, Inc. as Administrative Agent, and
Citibank, N.A. as Issuing Bank, the undersigned represents and warrants as
follows (each capitalized term used herein having the same meaning given to it
in the Agreement unless otherwise specified);
     (a) [There currently does not exist any Default under the Agreement.]
[Attached hereto is a schedule specifying the reasonable details of [a] certain
Default[s] which exist under the Agreement and the action taken or proposed to
be taken with respect thereto.]
     (b) Attached hereto are the reasonably detailed computations necessary to
determine whether the Borrower is in compliance with Section 6.07 of the
Agreement as of the end of the [fiscal quarter][fiscal year] ending
                    .
     (c) Attached hereto are the reasonably detailed computations which
demonstrate cumulative Excess Distributable Amount through the fiscal quarter
ending                     .
     EXECUTED AND DELIVERED this       day of                     , 200.

            ENTERPRISE GP HOLDINGS L.P.,
a Delaware limited partnership
      By:   EPE Holdings, LLC,         a Delaware limited liability company,   
    its general partner   

            By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT F-1
FORM OF REVOLVING CREDIT NOTE

     
$                    
                      , 200     

     Enterprise GP Holdings L.P., a Delaware limited partnership (the
“Borrower”), for value received, promises and agrees to pay to
                               (the “Lender”), or to its order, at the payment
office of Citicorp North America, Inc., as Administrative Agent, at
[                              ], the principal sum of
                               AND NO/100 DOLLARS
($                              ), or such lesser amount as shall equal the
aggregate unpaid principal amount of the Revolving Credit Loans owed to the
Lender under the Credit Agreement, as hereafter defined, in lawful money of the
United States of America and in immediately available funds, on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount as provided in the Credit Agreement for such
Revolving Credit Loans, at such office, in like money and funds, for the period
commencing on the date of each such Revolving Credit Loan until such Revolving
Credit Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.
     This note evidences the Revolving Credit Loans owed to the Lender under
that certain Second Amended and Restated Credit Agreement dated as of May 1,
2007, by and among the Borrower, Citicorp North America, Inc., individually and
as Administrative Agent, Citibank, N.A., as Issuing Bank and the other financial
institutions parties thereto (including the Lender) (such Second Amended and
Restated Credit Agreement, together with all amendments or supplements thereto,
being the “Credit Agreement”), and shall be governed by the Credit Agreement.
Capitalized terms used in this note and not defined in this note, but which are
defined in the Credit Agreement, have the respective meanings herein as are
assigned to them in the Credit Agreement.
     The Lender is hereby authorized by the Borrower to endorse on Schedule A
(or a continuation thereof) attached to this note, the Type of each Revolving
Credit Loan owed to the Lender, the amount and date of each payment or
prepayment of principal of each such Revolving Credit Loan received by the
Lender and the Interest Periods and interest rates applicable to each Revolving
Credit Loan, provided that any failure by the Lender to make any such
endorsement shall not affect the obligations of the Borrower under the Credit
Agreement or under this note in respect of such Revolving Credit Loans.
     This note may be held by the Lender for the account of its applicable
lending office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.
     Except only for any notices which are specifically required by the Credit
Agreement or the other Loan Documents, the Borrower and any and all co-makers,
endorsers, guarantors and sureties severally waive notice (including but not
limited to notice of intent to accelerate and notice of acceleration, notice of
protest and notice of dishonor), demand, presentment for

 



--------------------------------------------------------------------------------



 



payment, protest, diligence in collecting and the filing of suit for the purpose
of fixing liability, and consent that the time of payment hereof may be extended
and re-extended from time to time without notice to any of them. Each such
Person agrees that his, her or its liability on or with respect to this note
shall not be affected by any release of or change in any guaranty or security at
any time existing or by any failure to perfect or maintain perfection of any
lien against or security interest in any such security or the partial or
complete unenforceability of any guaranty or other surety obligation, in each
case in whole or in part, with or without notice and before or after maturity.
     The Credit Agreement provides for the acceleration of the maturity of this
note upon the occurrence of certain events and for prepayment of Revolving
Credit Loans upon the terms and conditions specified therein. Reference is made
to the Credit Agreement for all other pertinent purposes.
     This note is issued pursuant to and is entitled to the benefits of the
Credit Agreement and is secured by the Security Instruments.
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN
EFFECT.

            ENTERPRISE GP HOLDINGS L.P.,
a Delaware limited partnership
      By:   EPE Holdings, LLC,         a Delaware limited liability company,   
    its general partner   

            By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
REVOLVING CREDIT NOTE
     This note evidences each Revolving Credit Loan owed to the Lender under the
Credit Agreement, in the principal amount set forth below and the applicable
Interest Periods and rates for each such Revolving Credit Loan, subject to the
payments of principal set forth below:
SCHEDULE
OF
REVOLVING CREDIT LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

                                              Amount                            
of                         Principal   Interest                 Interest      
Amount of   Paid or   Interest   Balance   Notation Date   Period   Rate   Loan
  Prepaid   Paid   of Loans   Made by
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           

 



--------------------------------------------------------------------------------



 



EXHIBIT F-2
FORM OF TERM NOTE (DEBT BRIDGE)

     
$                    
                      , 200     

     Enterprise GP Holdings L.P., a Delaware limited partnership (the
“Borrower”), for value received, promises and agrees to pay to
                               (the “Lender”), or to its order, at the payment
office of Citicorp North America, Inc., as Administrative Agent, at
[                              ], the principal sum of
                               AND NO/100 DOLLARS ($                    ), or
such lesser amount as shall equal the aggregate unpaid principal amount of the
Term Loans (Debt Bridge) owed to the Lender under the Credit Agreement, as
hereafter defined, in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount as
provided in the Credit Agreement for such Term Loans (Debt Bridge), at such
office, in like money and funds, for the period commencing on the date of each
such Term Loan (Debt Bridge) until such Term Loan (Debt Bridge) shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.
     This note evidences the Term Loans (Debt Bridge) owed to the Lender under
that certain Second Amended and Restated Credit Agreement dated as of May 1,
2007, by and among the Borrower, Citicorp North America, Inc., individually and
as Administrative Agent, Citibank, N.A., as Issuing Bank and the other financial
institutions parties thereto (including the Lender) (such Second Amended and
Restated Credit Agreement, together with all amendments or supplements thereto,
being the “Credit Agreement”), and shall be governed by the Credit Agreement.
Capitalized terms used in this note and not defined in this note, but which are
defined in the Credit Agreement, have the respective meanings herein as are
assigned to them in the Credit Agreement.
     The Lender is hereby authorized by the Borrower to endorse on Schedule A
(or a continuation thereof) attached to this note, the Type of each Term Loan
(Debt Bridge) owed to the Lender, the amount and date of each payment or
prepayment of principal of each such Term Loan (Debt Bridge) received by the
Lender and the Interest Periods and interest rates applicable to each Term Loan
(Debt Bridge), provided that any failure by the Lender to make any such
endorsement shall not affect the obligations of the Borrower under the Credit
Agreement or under this note in respect of such Term Loans (Debt Bridge).
     This note may be held by the Lender for the account of its applicable
lending office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.
     Except only for any notices which are specifically required by the Credit
Agreement or the other Loan Documents, the Borrower and any and all co-makers,
endorsers, guarantors and sureties severally waive notice (including but not
limited to notice of intent to accelerate and notice of acceleration, notice of
protest and notice of dishonor), demand, presentment for

 



--------------------------------------------------------------------------------



 



payment, protest, diligence in collecting and the filing of suit for the purpose
of fixing liability, and consent that the time of payment hereof may be extended
and re-extended from time to time without notice to any of them. Each such
Person agrees that his, her or its liability on or with respect to this note
shall not be affected by any release of or change in any guaranty or security at
any time existing or by any failure to perfect or maintain perfection of any
lien against or security interest in any such security or the partial or
complete unenforceability of any guaranty or other surety obligation, in each
case in whole or in part, with or without notice and before or after maturity.
     The Credit Agreement provides for the acceleration of the maturity of this
note upon the occurrence of certain events and for prepayment of Term Loans
(Debt Bridge) upon the terms and conditions specified therein. Reference is made
to the Credit Agreement for all other pertinent purposes.
     This note is issued pursuant to and is entitled to the benefits of the
Credit Agreement and is secured by the Security Instruments.
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN
EFFECT.

            ENTERPRISE GP HOLDINGS L.P.,
a Delaware limited partnership
      By:   EPE Holdings, LLC,         a Delaware limited liability company,   
    its general partner   

            By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
TERM NOTE (DEBT BRIDGE)
     This note evidences each Term Loan (Debt Bridge) owed to the Lender under
the Credit Agreement, in the principal amount set forth below and the applicable
Interest Periods and rates for each such Term Loan (Debt Bridge), subject to the
payments of principal set forth below:
SCHEDULE
OF
TERM LOANS (DEBT BRIDGE) AND PAYMENTS OF PRINCIPAL AND INTEREST

                                              Amount                            
of                         Principal   Interest                 Interest      
Amount of   Paid or   Interest   Balance   Notation Date   Period   Rate   Loan
  Prepaid   Paid   of Loans   Made by
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           

 



--------------------------------------------------------------------------------



 



EXHIBIT F-3
FORM OF TERM NOTE (EQUITY BRIDGE)

     
$                    
                      , 200     

     Enterprise GP Holdings L.P., a Delaware limited partnership (the
“Borrower”), for value received, promises and agrees to pay to
                               (the “Lender”), or to its order, at the payment
office of Citicorp North America, Inc., as Administrative Agent, at
[                              ], the principal sum of
                               AND NO/100 DOLLARS ($                    ), or
such lesser amount as shall equal the aggregate unpaid principal amount of the
Term Loans (Equity Bridge) owed to the Lender under the Credit Agreement, as
hereafter defined, in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount as
provided in the Credit Agreement for such Term Loans (Equity Bridge), at such
office, in like money and funds, for the period commencing on the date of each
such Term Loan (Equity Bridge) until such Term Loan (Equity Bridge) shall be
paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.
     This note evidences the Term Loans (Equity Bridge) owed to the Lender under
that certain Second Amended and Restated Credit Agreement dated as of May 1,
2007, by and among the Borrower, Citicorp North America, Inc., individually and
as Administrative Agent, Citibank, N.A., as Issuing Bank and the other financial
institutions parties thereto (including the Lender) (such Second Amended and
Restated Credit Agreement, together with all amendments or supplements thereto,
being the “Credit Agreement”), and shall be governed by the Credit Agreement.
Capitalized terms used in this note and not defined in this note, but which are
defined in the Credit Agreement, have the respective meanings herein as are
assigned to them in the Credit Agreement.
     The Lender is hereby authorized by the Borrower to endorse on Schedule A
(or a continuation thereof) attached to this note, the Type of each Term Loan
(Equity Bridge) owed to the Lender, the amount and date of each payment or
prepayment of principal of each such Term Loan (Equity Bridge) received by the
Lender and the Interest Periods and interest rates applicable to each Term Loan
(Equity Bridge), provided that any failure by the Lender to make any such
endorsement shall not affect the obligations of the Borrower under the Credit
Agreement or under this note in respect of such Term Loans (Equity Bridge).
     This note may be held by the Lender for the account of its applicable
lending office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.
     Except only for any notices which are specifically required by the Credit
Agreement or the other Loan Documents, the Borrower and any and all co-makers,
endorsers, guarantors and sureties severally waive notice (including but not
limited to notice of intent to accelerate and notice of acceleration, notice of
protest and notice of dishonor), demand, presentment for

 



--------------------------------------------------------------------------------



 



payment, protest, diligence in collecting and the filing of suit for the purpose
of fixing liability, and consent that the time of payment hereof may be extended
and re-extended from time to time without notice to any of them. Each such
Person agrees that his, her or its liability on or with respect to this note
shall not be affected by any release of or change in any guaranty or security at
any time existing or by any failure to perfect or maintain perfection of any
lien against or security interest in any such security or the partial or
complete unenforceability of any guaranty or other surety obligation, in each
case in whole or in part, with or without notice and before or after maturity.
     The Credit Agreement provides for the acceleration of the maturity of this
note upon the occurrence of certain events and for prepayment of Term Loans
(Equity Bridge) upon the terms and conditions specified therein. Reference is
made to the Credit Agreement for all other pertinent purposes.
     This note is issued pursuant to and is entitled to the benefits of the
Credit Agreement and is secured by the Security Instruments.
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN
EFFECT.

            ENTERPRISE GP HOLDINGS L.P.,
a Delaware limited partnership
      By:   EPE Holdings, LLC,         a Delaware limited liability company,   
    its general partner   

            By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
TERM NOTE (EQUITY BRIDGE)
     This note evidences each Term Loan (Equity Bridge) owed to the Lender under
the Credit Agreement, in the principal amount set forth below and the applicable
Interest Periods and rates for each such Term Loan (Equity Bridge), subject to
the payments of principal set forth below:
SCHEDULE
OF
\ TERM LOANS (EQUITY BRIDGE) AND PAYMENTS OF PRINCIPAL AND INTEREST

                                              Amount                            
of                         Principal   Interest                 Interest      
Amount of   Paid or   Interest   Balance   Notation Date   Period   Rate   Loan
  Prepaid   Paid   of Loans   Made by
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           
 

                           
 
                           

 



--------------------------------------------------------------------------------



 



EXHIBIT G
LIST OF SECURITY INSTRUMENTS

1.   Second Amended and Restated Pledge and Security Agreement (EPD) by Borrower
of 13,454,498 uncertificated Enterprise Products Partners L.P. common units.  
2.   Second Amended and Restated Pledge and Security Agreement (EPD GP) by
Borrower of 100% uncertificated membership interest in Enterprise Products GP,
LLC.   3.   Pledge and Security Agreement (ETE) by Borrower of 38,976,090 Energy
Transfer Equity, L.P. certificated common units.   4.   Pledge and Security
Agreement (TEPPCO) by Borrower of 4,400,000 units of TEPPCO certificated common
units.   5.   Pledge and Security Agreement (TEPPCO GP) by Borrower of 100%
uncertificated membership interest in Texas Eastern Products Pipeline Company,
LLC.

 